t c memo united_states tax_court dhl corporation and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date lawrence l hoenig frank e sieglitz william e bonano sarah g flanagan john m grenfell roderick m thompson debra l zumwalt richard e nielsen greg l johnson andrew d mastin and susan t brown for petitioners mary e wynne erin m collins cynthia k hustad michael j cooper kevin g croke kimberley j peterson and james r robb for respondent contents findings_of_fact i background ii stock ownership and control iii operating agreements between dhl and dhli and related entities iv development and use of the dhl trademark and logo v financial condition of dhl vi negotiations with ups vii transaction with foreign investors viii the imbalance and transfer fees ix technology and systems x respondent’s determination opinion i background ii were respondent’s determinations in the notices of deficiency arbitrary capricious or unreasonable iii the question of control a was there common_control after date b effect of the trademark transfer after the foreign investors attained their collective shareholding majority of the new dhli mnv entity iv ownership and value of the dhl trademark a ownership b value of the dhl trademark effect of sec_482 regulations on allocation of value respondent’s alternative argument--the alstores doctrine v allocation of dhli income to dhl from imputed royalties imbalance transfer and network fees for the period through a background b royalties c imbalance and transfer fees d network fee vi are petitioners entitled to setoffs to any of the sec_482 allocations that have been sustained vii sec_6662 penalties appendix memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in income_tax and penalties for petitioners’ and taxable years as follows additions to tax sec sec year deficiency a h dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number in addition respondent denied timely filed claims for refund by petitioners with respect to the taxable years ended date and in the amounts of dollar_figure dollar_figure and dollar_figure plus interest thereon respectively the following issues remain for our consideration whether respondent’s determinations in the statutory notices of deficiency were arbitrary capricious or unreasonable whether petitioners and certain other entities were commonly controlled for purposes of sec_482 on or after date whether petitioners realized additional capital_gain on the sale of the dhl trademark whether petitioners’ postsale unless otherwise stated section references are to the internal_revenue_code as amended and in effect for the periods under consideration rule references are to this court's rules_of_practice and procedure retention of a 15-year free domestic use of the dhl trademark results in capital_gain income whether petitioners under sec_482 had additional income from forgone royalties whether petitioners under sec_482 had additional income attributable to imbalance and transfer fees whether petitioners under sec_482 had additional income from network fees whether petitioners correctly computed their net_operating_loss_carryover deductions for and whether petitioners are entitled to setoffs in any year in which additional sec_482 income is finally determined and whether petitioners are liable for penalties under sec_6662 and or sec_6662 for taxable years and or i background findings_of_fact petitioners are dhl corp dhl or petitioner formed in in california and affiliated subsidiaries at the time of the filing of the petitions in these cases petitioners’ principal_place_of_business was redwood city california petitioner was formed by adrian dalsey dalsey larry hillblom hillblom and robert lynn and the first initial of each last name was used to form the dhl name lynn transferred hi sec_2 within the context of this issue petitioners argued that for purposes of sec_382 net_operating_loss limitations the ownership of dhl changed on date on brief respondent conceded this point interest to hillblom and dalsey each of whom owned percent of petitioner as of date and dalsey retired in and his shares were redeemed or transferred to other shareholders petitioner’s initial business activity was to pick up and deliver time-sensitive documents and small packages by means of regularly scheduled domestic airline flights between hawaii and california during a california corporation was formed to handle documents and packages between los angeles and san francisco hillblom recruited john t atwood atwood and william a robinson robinson from another courier service to operate the los angeles to san francisco business which was merged with dhl on date at which time robinson and atwood were each given a 7-percent stockholding interest in dhl during a station was established in hong kong and incorporated there under the name document handling limited international dhli dhli was incorporated in hong kong on date and its stock was owned percent by dhl and percent by dalsey po chung a hong kong resident was recruited by dalsey to act as dhli’s first manager by late or early dhl was also offering service through a variety of entities to guam hong kong the philippines japan thailand australia and new zealand the national and international expansion of dhl’s activity was accomplished by employees and or stockholders going to a new location to establish an operational system entity to facilitate pickup and delivery of documents and small packages to and from the united_states and other locations during robinson traveled to sydney australia and met david allen allen and they began a pickup and delivery service there early on employees who established the service in some locations accepted equity interests because of insufficient funds to pay them setting up an international station generally involved the obtaining of space at the local airport making arrangements with the local_government customs officials setting up an office location acquiring vehicles and hiring and training local managers within a relatively short time operations were established in auckland new zealand fiji jakarta indonesia singapore kuala lumpur malaysia caracas venezuela johannesburg south africa and sao paulo brazil the growth of the dhl network especially in the earlier years was attributed to a free-form approach to expansion although a regimen eventually developed the business expanded and grew because of the flexibility and freedom of the management and employees to provide service to customers that comported with their customs and locality after some problems involving the civil aeronautics board cab operations were divided between u s and international locations even though there was common shareholder ownership of the u s and international corporate entities the two operations were allowed to develop separately in a manner that best suited local expansion and success although dhl and dhli generally operated separately certain physical facilities were operated for their joint benefit and occasionally the companies used networkwide compensation incentive plans for their executives at executive levels there was commonality and secunding sharing of employees by and between dhl and dhli at the shareholder levels there was common_control of dhl and dhli the companies making up the dhl worldwide network cooperated through the network steering committee nsc composed of dhl shareholders senior management and representatives of the three principal corporations dhl dhli and middlestown n v the nsc’s purposes were to establish network policies and strategies address each company’s network rights and obligations and present a uniform organizational image to dhl customers worldwide one of the things that led to the success of the dhl network was the use of a flat-rate pricing structure where the customer was charged a monthly rate for all shipments under this approach profit was sought on the consolidation or volume strategy dhl also developed color-coded pouches with distinctive markings that were known to customers and made package handling easier and more efficient in the early 1970’s one of petitioner’s competitors filed a complaint with the cab alleging that petitioner was not just a courier but also operated as an international air freight forwarder the competitor complained that as a result of the international freight forwarding petitioner was required to have cab operating authorization which it did not have at that time on date petitioner filed for cab interstate and international operating authorization and the complaining competitor objected cab regulations prohibited individuals who were not u s citizens from owning more than percent of a u s air freight forwarder on date dhl and dalsey transferred their dhli shares to nominees ostensibly foreign of po chung for little or no consideration after that transfer of the dhli stock the cab on date authorized dhl’s status as an interstate and international air freight forwarder thereafter the cab prohibition on foreign control of dhl was a significant factor in corporate and shareholder decisions to attempt to keep foreign and domestic activities separate operationally dhl and dhli with limited exceptions were autonomously managed by their respective officers but with a common commitment to the dhl network the exceptions involved dhl’s chief executive officer’s responsibilities over dhli’s canadian mexican and latin american operations the common commitment to the network was nurtured by the nsc consisting of senior managers representing dhli and dhl who met three or four times a year to exchange information and discuss operational issues of common interest the companies that made up the entire dhl network were at all times through date controlled by common interests in hillblom hired peter j donnici donnici a lawyer and law professor to represent dhl in the cab matter about that time hillblom asked donnici to establish a law office in donnici’s name and to continue to represent dhl l patrick lupo lupo a law student of donnici’s was employed to assist in the cab litigation after graduation from law school lupo was named general counsel of dhl a few years later donnici and lupo formed a law partnership that eventually became known as donnici kerwin donnici dhl was the firm’s primary client and it also did legal work for dhli and dhl shareholders donnici became hillblom’s business and general legal adviser and consultant on major business decisions donnici and hillblom were also personal friends dhl and at one point dhli paid expenses of the donnici law firm including rent overhead and all salaries in the early 1980’s donnici received dhl shares for his past work for dhl a third of which he gave to lupo for work he had done donnici was also a director of dhl from the early 1980’s until the early 1990’s while a director of dhl donnici received a retainer from dhli in the amount of dollar_figure per year after the transfer of dhli stock to po chung and nominees dhli was used for foreign operations and dhl for domestic dhl operations b v ops b v was incorporated in the netherlands on date as a wholly owned subsidiary of dhli when robinson and allen formed the australia station under the name document handling limited australia robinson was a dhl employee who had invested his own funds in this business the business founded by robinson and allen eventually became known as middlestown n v a netherlands antilles company mnv incorporated on date for most of the period through date dhli its subsidiary ops b v and mnv were the controlling and operational entities of the international portion of the dhl delivery network for the period beginning in and extending into dhl was responsible for handling the courier business inside the united_states and dhli was responsible for handling the courier business outside the united_states each company serviced shipments that were solely within its jurisdiction from its jurisdiction that were bound for destinations outside its jurisdiction and received from outside its jurisdiction with destination points inside its jurisdiction dhl would also handle shipments from outside its jurisdiction that were merely passing through dhl’s jurisdiction on the way to another destination that was outside dhl’s jurisdiction for shipments to locations outside dhl’s or dhli’s territory or jurisdiction the documents or packages would be sent to a foreign clearing point of the other company and they would then be completely processed by the receiving company for example if dhl picked up a package in san francisco that was bound for a location in southeast asia it would be transferred to dhli at one of dhli’s foreign points of entry and then dhli would take responsibility for customs clearance further transportation frequently across international borders and delivery to the foreign consignee the entity to whom the customer first submitted the package was paid_by the customer and retained the payment even though another entity delivered the package accordingly in the above example dhl would retain the customer’s payment even though a dhli mnv company completed the delivery the worldwide air express service operated by dhl and dhli was generally represented as and perceived to be a single worldwide delivery system dhl network in the foreign portion of the dhl network local operating companies and independent agents operated under agreements with dhli and related companies normally local operating companies or agents billed customers an all-inclusive price for shipments to other service areas the local operating companies or agents normally retained a percentage or predetermined portion of the revenue received from their customers and remitted the remainder to the dhli corporate entities as a network fee although dhl was dhli’s pickup and delivery agent in the united_states and vice versa neither paid a fee to the other and each was allowed to retain the full amount charged to the initiating customer until the only exception to this reciprocal arrangement was the on-forwarding fee that dhli charged to dhl through the year for some destinations in the middle east and southeast asia because of the great distances from the entry gateways to those destinations the reciprocal no-fee arrangement was allowed to exist during the 1970’s and until no specific method had been developed to account for each shipment during that time as of the dhl network extended to approximately countries in each of those countries other than the united_states pickup and delivery functions were performed either by a local operating company that was a corporate affiliate of dhli or mnv or by an independent agent most of the local operating companies were subsidiaries of mnv thus mnv through its subsidiaries provided pickup and delivery services in many countries while dhli operated the network that linked those countries together as of the dhl network was internationally the third largest air courier company with a global market share of about percent of which somewhat less than percent arose from outbound shipments from the united_states around a study reflected that dhl ranked first for international service in the user samples and its customer awareness was highest among large shippers who shipped packages both domestically and internationally a report explained that dhl had a high name awareness even though the amount spent to advertise the name at the time was low although dhli mnv international business was growing faster and was more successful during the 1980’s as of the time of the transactions in question dhl remained a important part of the worldwide delivery network dhl was valuable to dhli mnv by delivering packages in the united_states and by providing shipments originating in the united_states to the international portion of the network for delivery without dhl the dhl network would have had to obtain a delivery agent to deliver international-origin shipments in the united_states and find new sources of outbound shipments from the united_states as of the time of the transactions in question over percent of the total third-party revenues earned by the dhl network outside the united_states was estimated to be attributable to dhl ii stock ownership and control as of date dollar_figure percent of dhl’s outstanding_stock was owned as follows hillblom dollar_figure percent cheiro’s consultancy services ltd cheiro dollar_figure percent and w robinson dollar_figure percent the remaining dollar_figure percent of dhl’s outstanding_stock was owned by others--one of them owning dollar_figure percent and the remainder each owning less than percent cheiro was a hong kong corporation the stock of which was held percent by allen and percent by po chung from through date after that time cheiro stock was held by allen or for his benefit through various entities as of the time of the transactions in question dhli’s stock was held through mattawan ltd mattawan a hong kong corporation which served as an intermediate_entity it was owned percent each by po chung and hillblom and the remaining percent was held by the mattawan employees trust mnv’s stock was held percent by robinson and percent by allen through several intermediate entities from the relatively early foundations of dhl dhli and mnv through the time when the foreign investors became involved in the dhl network hillblom po chung allen and robinson collectively and functionally were the controlling shareholders of the dhl network entities and the dhl network amongst the four controlling shareholders hillblom was the most influential in the mid-1970’s donnici introduced allen to stephen j schwartz schwartz a tax attorney who began representing some of the dhl shareholders and their related entities schwartz’ focus was on the minimization of tax which among other methods was saved by placing corporate entities in low-tax jurisdictions dhli mnv the foreign entities grew faster than dhl during the 15-year period preceding the transaction schwartz formed management resources international ltd mri in hong kong on date largely for tax reasons william walden who was hired by and connected to hillblom was placed as head of mri mri contracted with dhli mnv and dhl to supervise and coordinate the dhl network including i the development of information and advice ii direction and implementation of policies relating to marketing advertising operations electronic data processing accounting legal issues and insurance iii project research_and_development and iv strategic planning before dhl dhli and mnv used mri to enhance the commercial benefits derived from the dhl network the nsc also had oversight of mri and in agreed to its legal reorganization dhl dhli and mnv management reported through their regions to the nsc’s chief_executive_officer by more than half of mri’s employees worked in the united_states and they were covered under dhl’s employee_benefits package dhl and dhli periodically advanced funds to mri to enable it to meet its costs bedford management group inc held percent of mri’s stock at the behest of the dhl shareholders schwartz donnici lupo and charles lane schwartz’s law partner held equal shares of the stock of bedford management group inc during the central management organization was reappraised and it was decided that the considerable growth in the business and increasing competition intensified the need for a coordinating body that could continue to project and maintain the dhl worldwide network with uniform operational and service standards in dhl established the worldwide coordination center whq in belgium three superregions were established each with its own chief_executive_officer ceo po chung was ceo for the asia pacific region patrick foley dhl’s ceo was ceo for north and south america and robert kuijpers was ceo for europe the united kingdom and africa whq was to direct support and advise the regions to supervise compliance with global policies and to ensure that the regions adopted a consistent approach to key issues it had responsibility for establishing strategy coordinating resource allocation and supporting and advising regional management including coordinating with dhl to ensure that operating procedures and service levels established centrally or recognized as best demonstrated practice were used throughout the dhl network a worldwide services department was also established to be responsible for directing and coordinating the integration of operations and marketing initiatives across regions coordinating purchased air operations advancing the worldwide implementation of best demonstrated practices in operations sales and marketing and overseeing the global accounts program lupo was dhl’s general counsel from through date ceo for part of a member of dhl’s board_of directors from the early 1980’s until and chairman of its board_of directors from through date and from the early 1980’s to the time of trial a minority shareholder of dhl in lupo moved to england to coordinate the service requirements of dhl operations in canada mexico and latin america with dhli and mnv lupo continued in that role until from into at the request of po chung lupo coordinated the activities of dhl mnv and dhli pursuant to an agreement with dhli lupo also performed services for mri he was involved in mri’s global strategic planning for dhl from until dhl paid lupo’s compensation and benefits but permitted him to serve dhli he performed his coordination activities as ceo of whq beginning in in with the entry of the foreign investors lupo was placed on the boards of directors of dhli and mnv dhli provided necessary capital to dhl through nirada corp b v a netherlands corporation formed for that purpose dhl’s domestic expansion during the 1980’s was in part intended to increase and protect dhl’s international market share although the operating officers of dhli were not in favor of the expansion dhli benefited because it was able to offer more u s delivery destinations to its customers on date hillblom acquired percent of the stock of mattawan for which he was to contribute dollar_figure at that time dhli had retained earnings_of hkdollar_figure approximately usdollar_figure million around that time hillblom borrowed or withdrew several million dollars from dhli and through the transactions no interest or principal was repaid prior to his acquisition of mattawan stock it was understood that hillblom had some form of interest in dhli po chung also acquired percent of mattawan’s stock for which he was to contribute percent of the dhli stock the employee_trust of mattawan held the remaining percent of its stock on date mattawan acquired big_number dhli shares from dhli and on date mattawan acquired big_number dhli shares from po chung and from helen wong after date mattawan held all but of dhli’s shares in schwartz structured a sale of hillblom’ sec_49 percent mattawan interest to po chung for usdollar_figure million the sale documents were dated date during the transaction with the foreign investors petitioner’s lawyers advised that the sale would not be respected for u s tax purposes on date the dhl shareholders entered into an agreement that provided that in the event of the death of one or more of them the deceased’s entire_interest in the dhl business would be transferred to the surviving dhl shareholders with appropriate compensation to the deceased’s estate the dhl shareholders apportioned the net_proceeds from the sale of mnv and dhli stock in and the assets of dhli and mnv excluded from the sale and other assets the dhl shareholders acquired with funds from dhli or mnv as follows hillblom percent robinson percent allen percent and po chung percent the apportionment was not based on their respective stock ownership and the relative values of mnv and dhli instead it reflected the dhl shareholders’ true economic arrangement the dhl shareholders’ negotiated apportionment of the proceeds was premised on the relative contribution each shareholder had made to the success of the dhl worldwide operation although robinson had made a concession to allen to cause the deal to be consummated this plan for apportioning the proceeds was based upon a longstanding agreement or understanding of the dhl shareholders according to the dhli mnv shareholders’ agreement donnici lupo and schwartz were to receive dollar_figure dollar_figure and dollar_figure respectively from the proceeds of the and transactions a portion of the dhl shareholders’ proceeds was used to purchase some of the dhl shares of dhl’s minority shareholders the dhl shareholders agreed that for purposes of determining the amount to be paid for the minority shareholders’ shares dhl was worth one-third of the total offer for all three companies during the date through date period before the foreign investors exercised their option the dhl shareholders through and as dhl directors had veto power over the following actions by the boards of dhli and mnv any change in the employment of lupo p y kuijpers robert parker and errol gates any issuance of dhl shares or other related securities any debt or lease financing by dhl with certain exceptions for refinancings lease financings below dollar_figure million and borrowings totaling less than dollar_figure million any material_change to the business of dhl except for a reasonable commitment of dhl’s resources to development of heavy freight transportation capability any change in dhl’s auditors or accounting policy during that same period among others the following actions were subject_to supermajority would require agreement of some board members controlled by the dhl shareholders approval by the dhli and mnv boards any amendment to the bylaws and memorandum and articles of association entering into a new business other than one that was directly related to the principal business of dhl reappointment of the ceo any debt or lease financing by dhl if as a result of such financing the total amount of debt and lease financing by dhl would exceed percent of the total capitalization of dhl the limit wa sec_50 percent if the new investors exercised the newco share alternative any matters that exceeded a fair_market_value of dollar_figure million including purchases sales and leases and excluding the exercise of the dhl trademark option iii operating agreements between dhl and dhli and related entities the responsibilities of individual foreign operating companies were defined in network operating agreements with dhli or ops b v its subsidiary and the responsibilities of the independent agents were defined in agency agreements with dhli and related entities in general an individual operating company or agent would bill customers in its service area an all- inclusive price for shipments to other service areas for transactions emanating outside the united_states each service area’s operating company or agent typically retained a portion of the revenue received from its customers and remitted the remainder to the dhli entities as a network fee the network fee was intended to compensate dhli for central facilities and services--including the air transportation network clearinghouse hubs at air terminals customs clearing services know-how insurance and advertising--that dhli provided for the benefit of the local operating companies and agents although dhl was dhli’s pickup and delivery agent in the united_states and dhli was dhl’s pickup and delivery agent outside the united_states with extremely limited exceptions no fees or costs were paid for those services exchanged between them until foreign operating companies and independent agents were required to use the dhl trademark so as to be identified as part of the dhl network a trademark license was included as part of the agreements with the local operating companies and agents the agreements with foreign local operating companies and agents generally did not require a separate payment for royalties on occasion it was necessary to include nominal royalty provisions in agreements with local operating companies and agents in order to comply with local law sometimes the royalties were credited against the network fee the network fee remitted to dhli and related corporations included payment for the capital infrastructure operating expense know-how and sometimes a nominal amount for use of the dhl name provided by the dhl network a memorandum of oral agreement dated date moa reflected the agency agreement between dhl and dhli under the moa dhli acted as the foreign pickup and delivery agent for dhl and dhl licensed the use of the name dhl to dhli for the 5-year term of the moa the 5-year term of the moa could be terminated by dhl on days’ notice upon termination of dhl and dhli’s relationship under the moa dhli could not use the name dhl or any similar name for a period of years between and the moa was amended on six occasions the first amendment provided retroactively to that dhl and dhli were each entitled to the revenues and were responsible for the expenses related to shipments originating in their respective service areas the first amendment provided a procedure for selecting an arbitrator to arbitrate any disagreement concerning the allocation of revenues and expenses both parties consented to the jurisdiction of the u s district_court in guam to enforce the arbitrator’s decision on date dhl and dhli entered into the second amendment to the moa which in part provided that costs and revenues of the parties’ electronic data transmission business were to be shared as agreed or if no agreement based upon reasonable value of services reasonable value of resources contributed with the understanding that the customers dhli served presently were the result of dhl’s goodwill dhli again agreed that it would not use the name dhl or compete with dhl for years after the termination of the agreement the second amendment was for years and it incorporated and reaffirmed the terms of the moa and the first amendment including dhl’s right to terminate the moa upon days’ notice the third fourth and sixth amendments extended the term of the moa through date none of the amendments changed dhl’s right under the original moa to terminate on days’ notice the fifth_amendment provided that the relationship or agreement would remain in full force and effect unless and until disapproved by the united_states department of transportation neither the moa nor any of the six amendments provided for royalties for_the_use_of the dhl trademark or the dhl name in connection with the involvement of the foreign investors a date agency agreement agency agreement was entered into so that the arrangements between dhli and dhl would be set forth clearly and completely in one document under the agency agreement dhl had the exclusive right to use and sublicense the dhl trademark in the united_states and dhli had the exclusive right to use and sublicense the trademark outside the united_states the agreement established reciprocal performance standards and financial covenants under the agency agreement dhl or dhli would compensate the other at cost plu sec_2 percent for its shipments in excess of those performed for the other the agency agreement was terminable only for cause and had a 15-year term with an automatic 10-year renewal if the parties were reasonably satisfied it did not contain dhl’s right to terminate the agreement upon days’ notice and it did not provide for dhli’s payment of a royalty for use of the dhl trademark dhl dhl airways and a newly created entity on date entered into an agreement paralleling and keeping in force the agency agreement essentially substituting a newly created entity for dhli upon termination of the agency agreement dhli would be prohibited from using the dhl trademark anywhere in the world for a period of years the agency agreement provided that the laws of new york governed its interpretation it was signed by dhl and dhli and filed with the u s department of transportation in addition to the moa and amendments dhl and dhli in their cooperative effort to operate a worldwide dhl network entered into numerous written and oral agreements some of these included operational standards such as uniform service criteria for network performance percentage of deliveries within an established time period data retrieval standards establishment of quality of service reporting criteria systems and measures for network product volumes pickup performance and delivery performance service directory format and content development of quality control criteria for the network and development of global air freight methods for handling larger or traditional air cargo there were also agreements concerning customer service procedures methods for taking and handling customer calls booking shipments responding to service requests dealing with standard inquiries managing large accounts responding to complaints and tracking or tracing shipments similar operational standards existed for the network’s ground operations gateway operations and hub procedures the agency agreement in part attempted to gather these procedures and agreements into a single document iv development and use of the dhl trademark and logo during the early development of the delivery network the dhl name was generally used but no standard trademark or logo was used in the late 1970’s dhli commissioned and paid for the design of the first standardized dhl logo which was then used by the entire dhl network in later years dhl and dhli cooperated on a project to modernize the dhl logo and to develop a corporate identity manual explaining the use of the redesigned logo all of which was cooperatively funded beginning in dhl began the process of registering the dhl trademark several different trademarks or logos have been registered including dhl dhl flyer dhl worldwide courier express and dhl worldwide package express dhl bore the cost for registering the dhl trademark in the united_states ops b v and dhli entered into an agreement on date stating dhl was the registered proprietor of the name dhl and used that name in its business in the united_states dhli licensed the name dhl from dhl and carried on business as a document courier on a worldwide basis and dhli with dhl’s consent appointed ops b v as its agent to establish and improve the network throughout the world excluding the united_states on date dhli and ops b v executed a variation agreement modifying the agreement with dhl’s consent geoffrey cruikshanks cruikshanks was hired in as legal counsel for the dhli portion of the dhl network on date cruikshanks asked lupo if dhl would sell dhli the rights to the dhl trademark outside the united_states lupo responded that the worldwide rights to the trademark could not be sold without dhl board_of directors and shareholder approval but the rights for dhli to use the trademark only in central america could be transferred for dollar_figure dhl transferred the central america trademark rights to dhli for dollar_figure in cruikshanks undertook a worldwide registration program of the dhl trademark although cruikshanks had been advised in date by the dhl general counsel that the dhl name should be reflected in connection with the registrations worldwide that was not done cruikshanks hired john caisley caisley to register the trademark caisley was not informed about the moa and dhl’s agreement with dhli concerning the dhl trademark and he registered it in dhli’s name in various foreign countries caisley rendered an opinion regarding dhli’s ownership of the dhl trademark in date when he was not yet aware of the moa and its amendments the cost of these trademark registrations was borne by dhli dhli protected the dhl trademark against infringement outside the united_states outside the united_states dhli also took responsibility and bore the cost of protecting the dhl trademark including disputes with terminated agents relating to trademark usage the dhl name had been protected under u s trademark law since and the dhl logo since from until dhl or its subsidiaries were the registered owners of the dhl trademark in the united_states and they bore the costs of obtaining those u s registrations in date an employee in the argentina office asked a dhl employee for permission to alter the design of the logo used in argentina an mri employee was asked to handle the matter with the request that he direct each country manager to place next to the dhl logo a registration symbol showing that the logo was a registered trademark of dhl in date dhl learned that the registrations of the dhl trademark outside the united_states failed to reflect dhl’s interest in the trademark and the agreement set forth in the moa margaret phillips an attorney in the donnici law firm and cruikshanks discussed a revised trademark license agreement between dhl and dhli setting forth dhl’s ownership of the dhl trademark and the practices and intent of the parties margaret phillips drafted an agreement in setting forth the understanding that dhl licensed to dhli the right to use the dhl name and logo the agreement although unsigned contains acknowledgment that dhl owned the worldwide rights to the trademark and that dhli obtained trademark registrations to be held in trust for dhl that dhli would surrender to dhl upon termination of the license the unsigned agreement was provided to counsel for the foreign investors with the statement that it represented the agreement of the parties during due diligence for the transaction as of date intranetwork memoranda contained the acknowledgment that dhl owned the worldwide rights to the dhl name and globally used trademark and trade_name dhli was exclusively licensed to use those marks outside the united_states and for the sole purpose of complying with trademark laws could file trademark applications outside the united_states as the registered owner there was network-wide employee recognition that dhl was the source of dhli’s use of the trademark rights for some period of time prior to cruikshanks held the personal view that dhli owned the trademark outside the united_states even though he orally and in writing represented to the contrary during the negotiations with the foreign investors questions arose about the trademark ownership outside the united_states because of dhli’s registration of the trademark in numerous foreign countries for purposes of the transactions between dhl shareholders and the foreign investors the agreements reflected dhli obtains its rights to the dhl trademark from dhl corp and has obtained its registrations pursuant to such licence agreement an unwritten agreement exists between dhli and dhl corp which provides that upon the termination of the agency agreement between them dhli will procure dhl operations b v to assign all trademark registrations to dhl corp without consideration and at its cost the three companies dhl dhli and mnv operated in harmony to protect and develop the dhl trademark in the mid-1980’s a corporate identity manual was produced setting forth standards for the dhl logo’s use including the typeset colors and letter size for each type of use dhl’s advertising represented to the public that it was one global delivery company worldwide and customers were made aware that their documents could be delivered anywhere in the dhl worldwide network although advertising was accomplished separately for dhl and dhli in the mid-1980’s dhl’s management specifically decided that brand awareness and marketing strategies should have local focus because the markets served were too dissimilar to support a global program generally dhl or dhli each bore the cost of advertising for its respective market dhl and dhli did not directly control the quality of the goods or services that the other provided from through dhl spent approximately dollar_figure million for advertising publicity and promotion within the united_states as follows dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number from through dhli mnv and subsidiaries spent approximately dollar_figure million for advertising publicity and promotion outside the united_states as follows dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the air express business is highly competitive and consistency and reliability of service and to a lesser extent delivery speed and price engender customer satisfaction and loyalty in order to provide consistently reliable service an air express company must possess and maintain an extensive pickup and delivery network an infrastructure of shipment facilities planes vans and computer systems tracking technology and a great deal of know-how and expertise these components are of greater significance to customers than the name or trademark of the delivery entity generally a delivery business’ trade_name or trademark will have less value when separated from the delivery infrastructure on occasion an established delivery company acquires another operating delivery company solely for its operating infrastructure and the acquired company’s name is phased out and or discarded as part of the first stage of the transaction with the foreign investors the parties agreed to a reservation of rights agreement in which an intermediate_entity was used to transfer the dhl trademark to newco or dhli bermuda and elan operations b v dutchco the reservation of rights agreement provided that nothing contained in it shall be construed as an assignment or grant to the intermediate_entity of legal or beneficial_ownership in or to the trademark it being understood that dutchco is the owner of all right title and interest in and to the trademark in the united_states and that newco is the owner of all right title and interest in and to the trademark outside the united_states in each case subject only to the rights reserved to the intermediate_entity during a so-called reservation period and thereafter under a license period use of the dhl trademark by petitioner and its related domestic entities inured to the benefit of dutchco and newco and the validity of trademark ownership was incontestable worldwide while the intermediate_entity could grant dhl and dhl airways the right to use the dhl trademark in the united_states it could not grant the right to use the dhl trademark to any other person or entity anywhere in the world in date there was an agreement in place between dhl and dhli providing that if the transaction with the foreign investors were terminated dhli could not use the dhl name outside the united_states for years v financial condition of dhl during the 1980’s dhl’s principal competitors included federal express united parcel service ups and airborne express airborne all of which were larger had better economies of scale and were in better financial condition than dhl in the early 1980’s federal express had an 80-percent share of the u s domestic overnight delivery market and it did not regard dhl as a significant competitor in the early 1980’s however dhl had percent of the u s international outbound market federal express which did not have or offer its own international line_of_business at that time decided to expand into the european market federal express did regard the dhl network as the significant competitor in the european market because of dhl’s existing network and ability to clear customs federal express failed to build a successful european delivery network and lost several hundred million dollars but continued to offer u s outbound service in dhl decided to increase its domestic coverage both to protect its share of the outbound market and to handle more domestic shipments that could improve profitability and provide more potential for foreign outbound customers dhli management however was not in favor of dhl’s domestic expansion plan dhl’s domestic expansion included the establishment of its own airline dhl airways which was a capital-intensive and expensive method to ensure expansion capacity and more individualized and reliable schedules there were also additional capital expenditures_for new locations vans couriers and other equipment which further strained dhl’s cash-flow in the mid-1980’s because federal express had an established comprehensive overnight delivery network it had achieved the highest volumes and the lowest per- shipment costs and as a result the dhl expansion was insufficient to effectively compete a bigger company with large volume and existing ground network such as ups was better equipped to challenge federal express dhl bid low on a u s government contract with the general services administration gsa to help fill its planes and help with the extra cost of expansion additional costs however were incurred under the gsa contract because the deliveries were not at consolidated locations but rather were to specific floors offices or desks the low bid and added costs made the gsa contract an additional burden on dhl’s financial condition rather than helping to facilitate expansion in addition dhl embarked on its expansion at a time when the u s overnight delivery market was becoming more competitive especially because ups had entered that market federal express responded to the market forces by cutting prices and u s market prices fell steadily during the period when dhl was trying to expand because of its expansion and the market forces dhl experienced increased financial strains and severe cash-flow problems during the mid-1980’s from through dhl’s domestic volume increased sharply and its domestic revenues also increased although at a lower rate although dhl did achieve some reductions in its per- shipment costs the cost of the expansion price competition in the u s market and dhl’s failure to achieve the same economies of scale as its larger competitors caused dhl to sustain heavy losses ranging from dollar_figure million to dollar_figure million per year some of the reasons for dhl’s poor performance in its attempted domestic expansion were similar to federal express’ poor performance in its attempted foreign expansion in attempting to compete with dhli dhl’s losses from through were attributable to its domestic business not to its outbound business during the same period as the domestic expansion and losses dhl’s outbound volume and revenues were steadily increasing dhl experienced consistent losses on internal domestic shipments and profits on its outbound shipments that originated domestically in dhl retained bain co inc bain to advise it on how to return to profitability bain analyzed dhl’s cost structure and in developed a cost model specifically for dhl before that time dhl did not specifically account for cost data by product line bain demonstrated that dhl’s revenue from an outbound shipment was greater than that from a domestic shipment and customer density in a coverage area was extremely important to profitability bain made recommendations based on these findings many of which were implemented and had a positive impact on dhl’s financial performance in order to deal with the increasing debt financial difficulties and inability to enlarge or compete domestically bain recommended that dhl consider a merger with a company in the same industry dhl changed its business strategy during focusing more on outbound shipments and less on domestic expansion the gsa contract was allowed to expire more effective cost control programs were instituted and by the late 1980’s to the early 1990’s dhl started showing profits the controlling shareholders began looking for a suitable company with which to arrange a merger vi negotiations with ups from late through early dhl and dhli negotiated with ups concerning a potential merger ups was seeking to gain access to the operational portion of the dhl network outside the united_states ups sought to accomplish that by purchasing all of the stock subsequently however it focused on a purchase of the assets of dhli mnv and dhl ups showed little interest in the dhl trademark and no attempt was made to value the dhl trademark for purposes of the negotiations it was ups’ intent to phase in its own name and phase out the dhl name over a transitional period extending about years beyond acquisition in ups made a final offer of approximately dollar_figure million for most of the assets of the dhl companies excluding certain carved out assets that ups did not wish to acquire ups did not agree to assume any liabilities in connection with this offer the dhl trademark was included in the assets that ups proposed to acquire including the carved- out assets ups’ offer would have been approximately in the dollar_figure to dollar_figure million range the negotiations with ups broke down and failed primarily because the parties could not agree on price vii transaction with foreign investors on date a group of foreign investors made their first generalized offer ultimately the foreign investors were japan air lines co ltd jal nissho iwai corp nissho iwai and deutsche lufthansa aktiengesellschaft lufthansa jal and lufthansa are large partly government-owned airlines the foreign investors were interested in integrating their airline business with the dhl international delivery network initially jal and nissho iwai were interested in acquiring a stock and or asset interest in the dhl network entities including the dhl trademark after extensive negotiations and the entry of lufthansa into the dealings on date jal lufthansa and nissho iwai acquired a 5-percent stock interest in dhli and mnv an option to purchase an additional percent stock interest to achieve a collective controlling_interest in those entities and a 5-percent stock interest in dhl as of date the foreign investors exercised their stock purchase option dhl dhli their shareholders and the foreign investors were represented in the negotiations by tax merger and acquisition corporate and other specialized attorneys investment bankers accountants and advisers hillblom was the principal_shareholder who was most prominent in deciding the terms in the negotiations with the foreign investors the foreign investors’ due diligence investigation was comprehensive and intensive with respect to the dhl companies’ finances operations and assets the date offer was made by two of the foreign investors jal and nissho iwai to purchase up to percent of the combined dhl network the offer did not contain a purchase_price and was conditioned on satisfying the u s department of transportation requirement that no more than percent of dhl be foreign owned counsel for the foreign investors were also aware that a sale of dhl’s assets including the trademark for less than their fair_market_value could generate legal repercussions caused by minority shareholders or creditors allen po chung robinson and hillblom did not want to divest percent of their interest in the dhl entities hillblom in particular wanted to continue his interest in the resulting enterprise jal and nissho iwai concluded before making an offer that the combined value of dhli and mnv was dollar_figure million before determining that value jal and nissho iwai examined valuations by independent financial advisers and a market forecast by arthur d little inc on date jal and nissho iwai sent a letter of intent to the selling shareholders offering to purchase not less than percent of the stock or net assets of dhli and mnv at a price based on the dollar_figure million value for a 100-percent interest the letter of intent indicated that the foreign investors would not acquire an interest in dollar_figure million of dhl’s class b common_stock held by dhli the foreign investors retained coopers lybrand coopers to prepare a report on the dhl operations including dhl mnv and dhli the report dated date was based on information furnished by employees and representatives of the dhl entities both through documents and in meetings and interviews as part of the report coopers advised jal that if common_control of dhl dhli and mnv existed the internal_revenue_service irs might seek to impute a royalty for dhli’s use of the dhl trademark also because of concerns about dhl’s weak capitalization and lack of profits coopers recommended the infusion of equity_capital into dhl while safeguarding it from transfer_pricing problems coopers stated that no royalty should be charged dhl for continued use of the dhl trademark and that such a royalty would make it more difficult for dhl to achieve profitability coopers also noted that a 2-percent royalty might be imputed to dhl for its royalty-free license to dhli the foreign investors also wanted to ensure that dhl would continue to be a cooperating and effective component of the dhl network they were also concerned about the possibility that dhl could experience financial difficulties or could be acquired by a competitor and in that regard they wanted to control the dhl trademark which they considered to be a valuable strategic asset the dhl network was the main focus of the foreign investors during date in accord with its advisers’ recommendation jal decided not to acquire more than a 20-percent equity_interest in dhl to minimize jal’s exposure to risks including those that could occur with respect to u s taxation the buyers’ and sellers’ representatives were aware of and discussed concerns that dhl could be exposed to liability tax and otherwise for royalties due from dhli for prior use of the dhl trademark it was estimated by the sellers’ representatives that the possibility of an imputed royalty could fall in the range of to percent of dhli’s annual gross revenues it was at a date meeting that the sellers’ representatives proposed using the purchase of the dhl trademark as a vehicle for capitalizing dhl it was proposed that any gain on the trademark sale could be offset by dhl’s net operating losses and that dhl could license the trademark from jal and pay royalties and dhl’s taxable_income could thereby be reduced the foreign investors retained the assistance of an investment banker robert fleming co ltd fleming and in date fleming prepared a preliminary draft report concerning valuation fleming placed a value ranging from dollar_figure million to dollar_figure billion on the global dhl business depending on the methodology fleming also estimated that a prospective purchaser could expect to pay a premium of to percent to gain control fleming indicated that the dhl name while intangible does have a value that the vendors would expect to see reflected in the price fleming also suggested that the selling shareholders might demand additional consideration for the value of the dhl trademark in the range of to percent of the dhli mnv stock price after a more complete due diligence fleming issued a second report dated date which determined that dhli and mnv had a value in a range from dollar_figure to dollar_figure million and that a control premium of percent of the purchase_price was appropriate peers co peers which advised jal produced its report dated date determining that dhli mnv had a value ranging from dollar_figure to dollar_figure million and that a control premium of to percent of the purchase_price was appropriate during date the foreign investors’ objectives were to gain collective control of dhli and mnv recapitalize dhl and insure dhl’s future financial viability on date the foreign investors sent letters of intent offering to purchase the trademark for dollar_figure million subject_to further evaluation by the parties and not less than percent of the stock in dhli and mnv based on a dollar_figure million value jal recognized that by owning the dhl trademark it could gain some control_over dhl’s activities by including in any license agreement provisions preventing dhl from engaging in economically irrational conduct dhli would also be protected from dhl’s terminating the agency agreement on date the dhl shareholders advised jal and nissho iwai in writing that although they did not agree to all the terms in the date letter they remained enthusiastic and that further financial negotiations were necessary the dhl shareholders’ main concern was price jal commissioned arthur d little inc little a consulting firm to conduct a market study for its negotiations little's date report projected growth in the small package sector of the air cargo market between and depending on the geographical market during date nicholas miller miller of coopers who was assisting jal and nissho iwai prepared a rough estimate to illustrate a conceivable value for the dhl trademark outside the united_states miller arrived at a dollar_figure million estimate which was provided to the foreign investors who considered the information in their evaluation of the transaction in reaching that estimate miller believed that the value of dhl’s trademark rights was diluted by the agreements between dhli and dhl and dhli’s rights and use miller’s dollar_figure million estimate was based on the assumptions of dollar_figure million of capital invested and pre- tax operating profits of dollar_figure million he then used a 30-percent return on capital or dollar_figure million leaving a premium of dollar_figure million which he extended for years to reach a dollar_figure million estimate the foreign investors viewed dhli as having the right to use the dhl trademark during the current term of the mutual agency agreement without additional cost in date schwartz questioned the impact of the dhl trademark value on dhl’s tax position dhl shareholders had proposed a dollar_figure million value for the trademark jal and nissho iwai decided that they would offer dollar_figure million to dhl for the dual purpose of purchasing dhl’s trademark rights and infusing capital into dhl in their decision to make this offer jal and nissho iwai considered dhl’s need for capital and had considered their advisers’ reports and advice the dollar_figure million offer was part of a letter of intent to dhl offering to purchase the worldwide dhl trademark jal and nissho iwai initially thought that the dhl trademark should be transferred to an entity owned by them but they were also agreeable to the dhl trademark’s being owned by an entity in which the selling shareholders retained an interest if the sellers bore a proportionate share of the dollar_figure million purchase_price on date the dhl shareholders advised the foreign investors of their disagreement with some of the terms of the letter of intent and the price offered by the foreign investors was the key issue concerning the dhl shareholders after that the parties began negotiating a joint_venture arrangement where the dhl shareholders would retain a 40-percent interest in dhli and mnv additionally hillblom wanted to retain an interest in the dhl trademark if the joint_venture arrangement were implemented and he wanted to retain an interest in dhli and mnv because of concern about future stock value if he relinquished control during discussions of a joint_venture between the dhl shareholders and the foreign investors in date the dhl shareholders advised that they wanted a put with a floor for their minority share and they refused to grant jal and nissho iwai a call on the remaining 40-percent interest but they were willing to accept the initial price if they could share in the benefits of mutual affiliation by deferring the sale of a significant minority interest and enhance its value in date jal’s and nissho iwai’s advisers estimated that at least one-half of dhl’s value was attributable to the agency agreement and the goodwill of the dhl trademark in late date jal’s and nissho iwai’s advisers were advising that unless they increased the purchase_price the transaction would not be consummated on date peers produced a revised report valuing a 100-percent interest in dhli mnv at dollar_figure to dollar_figure million in late date the parties discussed placing the foreign investors in a supermajority position on the boards of dhli and mnv and other provisions were devised to protect the dhl shareholders’ resulting minority interests against the foreign investors’ collective majority position on date jal and nissho iwai extended an offer to acquire a 60-percent interest in dhli mnv based on a dollar_figure million valuation of those companies which was rejected by the dhl shareholders during late date the dhl shareholders asked for a price based on values of at least dollar_figure million for the dhli and mnv stock and dollar_figure million for the dhl trademark which the foreign investors rejected the dhl shareholders stated that the parties were so far apart that further negotiation at that time was useless and the negotiations ceased the negotiations resumed late in nissho iwai without jal approached the dhl shareholders in date to see if they would sell control of dhli mnv for a purchase_price based upon a total value for the entities of dollar_figure million the dhl shareholders reacted favorably jal objected to nissho iwai’s actions also in date peers suggested to jal that it purchase a 25-percent interest in dhli mnv peers advised that if jal wanted a controlling_interest it would have to increase the purchase_price to dollar_figure million for dhli mnv and the dhl trademark with a 1-percent royalty on october hillblom and mitsuo ando a jal principal reached an understanding which they recommended to their colleagues under which jal would purchase percent of dhli mnv nissho iwai would purchase percent and the dhl shareholders would retain percent based on a dollar_figure million value of dhli mnv to determine the purchase_price jal then advised that it would agree to the above terms only if it received control of the boards and hillblom rejected that offer jal then suggested buying with nissho iwai a 39-percent interest in dhli mnv hillblom believed that for control percent or more of dhli mnv the purchase_price had to be based on a valuation of dollar_figure million or more for less than control the purchase_price could be based on a valuation of dollar_figure million allen strongly opposed the 39-percent offer historically decisions were made by unanimous vote of the dhl shareholders the dhl shareholders especially allen were concerned that hillblom was negotiating without their consent on date jal and nissho iwai offered to purchase up to percent of dhli and mnv and the dhl trademark for a total price based on dollar_figure million with dollar_figure million for the trademark on date the dhl shareholders advised that they would sell percent of dhli and mnv and the dhl trademark for a price based on a dollar_figure million valuation at that price the dhl shareholders refused to grant jal an option to acquire more shares and jal and nissho iwai would pay their pro_rata share of the dollar_figure million for the dhl trademark around date jal informed the dhl shareholders that the dhl trademark could be sold for dollar_figure million to an entity in which the selling shareholders could retain a majority interest another basic understanding was that the foreign investors could acquire an interest in dhli and mnv but no single investor could acquire more than percent about that time lufthansa entered the negotiations and it was made aware that the price was not subject_to change lufthansa was advised that the dollar_figure million payment to dhl for the dhl trademark had been set based on dhl’s need for capital lufthansa’s counsel understood that the dollar_figure million amount was not based on any appraisal or valuation of the dhl trademark on date the dhl shareholders made an offer by which jal and lufthansa could each purchase percent of dhli mnv nissho iwai could purchase percent and the dhl shareholders would retain percent jal nissho iwai and lufthansa accepted the memorandum of understanding for the sale of dhli mnv shares to jal and nissho iwai executed in date provided for the purchase of shares as stated above percent percent percent at a price based upon a dollar_figure million value of dhli mnv dhl would sell the dhl trademark to the postalliance entity for dollar_figure million depending on the tax effect and receive an exclusive royalty-free license for_the_use_of the dhl trademark in the united_states the foreign investors were interested in an asset acquisition to minimize their exposure to liabilities from dhl’s past tax history in a meeting with the dhl representatives during date jal and nissho iwai representatives stated that one of their objectives was to establish a new structure for dhli mnv to minimize any such exposure also in a date meeting among the parties’ representatives the issue arose of whether the trademark sale could be considered a sale for dollar_figure million plus the value of the 15-year royalty-free period which could constitute additional income to dhl the alstores problem on date the parties drafted a supplement to reflect the addition of lufthansa to the transaction first boston corp investment bankers retained by lufthansa valued dhli mnv at dollar_figure to dollar_figure million it valued the dhl trademark at dollar_figure to dollar_figure million the foreign investors initially understood that dhl owned all rights in the dhl trademark throughout the world as their due diligence progressed however they became aware of certain inconsistencies including the registrations of the dhl trademark in dhli’s name throughout the world the foreign investors never resolved these inconsistencies concerning the dhl trademark ultimately it was agreed that if the foreign investors exercised their stock purchase and trademark options dhl would transfer all its rights in the trademark including those it may have within and without the united_states dhl’s lenders consented to a trademark option agreement but only on the conditions that dhl would receive full value as determined on an arms length-transaction basis for the assets it transfers pursuant to that agreement dhl would receive at least dollar_figure million as consideration for the dhl trademark or as additional equity investments and dhl would receive a 15-year royalty-free license to use the dhl trademark after the 15-year royalty-free period dhl would have to pay dollar_figure percent of its gross_sales as a royalty for use of the dhl trademark in a communication dated as late as date dhl’s legal_representative was representing to the lenders that dhl owned the trademark and licensed it to dhli at a time when the total price for the transaction had been fixed and the amounts to be allocated or assigned to various aspects were being negotiated the foreign investors’ representatives were concerned about the bona fides of the transaction and that the amounts assigned to various assets were properly determined for tax purposes there was concern that the focus had been on a dollar_figure million cash infusion into dhl and not on the price value and or tax_attributes of the trademark aspect of the sale the dhl shareholders and their representatives were concerned about the tax implications of selling the united_states and worldwide rights to the dhl trademark dhl’s representatives expressed the wish to the foreign investors’ representatives that the amount received for the trademark be minimized one suggested approach to accomplish that was to form a dutch holding_company the new entity would transfer the foreign dhl trademark rights to the holding_company after purchasing them from dhl for dollar_figure million in return for a majority interest in the holding_company dhl would also transfer the domestic dhl trademark rights to the holding_company in return for a minority interest the foreign investors did not agree to this approach but they would consider a new or other proposals detailed and protracted negotiations ensued among the parties’ legal representatives and several alternatives were proposed and discussed on date hillblom met with jal and lufthansa principals to restructure the transaction into two steps in the first step jal and lufthansa would each purchase a 5-percent interest in dhli mnv and nissho iwai would purchase a percent interest jal and lufthansa would each be granted an option to purchase up to percent of dhli mnv and nissho iwai would be granted an option to purchase up to percent dhli would be granted an option to purchase the dhl trademark exercisable when the foreign investors exercised the option to purchase the additional dhli mnv shares the foreign investors would receive current board representation based upon the number of shares they would own after the options were exercised on date dhl’s representative presented a structure to the foreign investors for the transfer of the dhl trademark in an attempt to minimize the tax effects the original memorandum of understanding set a price of dollar_figure million for the dhl trademark and under the proposed structure the foreign investors would contribute dollar_figure million and the dhl shareholders would contribute dollar_figure million dhl’s representative proposed the following structure before the execution of a binding contract of sale between dhl and the foreign investors the current agency agreement would be extended for years including the royalty-free license to dhli in the new agency agreement dhl’s right to terminate at will would be eliminated and upon dhli’s exercise of its trademark option dhl would sell to dhli an interest in the non-u s rights to the dhl trademark dhl would also sell to dhli the u s rights to the dhl trademark to be encumbered by the 15-year royalty-free license to dhl both royalty-free licenses as well as the elimination of dhl’s right to terminate the agreement at will could reduce the value of the dhl trademark sold by dhl the value of the rights sold was to be determined by an appraiser but would be valued as encumbered the transfer of the dhl trademark from dhl to dhli followed this basic structure on date dhl’s representative indicated that an appraisal of the dhl trademark would have to be obtained in order to set the exercise price because the transaction was taxable to dhl the representative did not want the exercise price to exceed fair_market_value and he noted that the dhl trademark would be encumbered at the time the option was granted by reciprocal long-term royalty-free licenses to dhli and dhl and the trademark should therefore be diminished in value the date trademark option agreement provided that upon exercise of dhli’s option to purchase dhl’s trademark rights dhl would retain an interest in the dhl trademarks in the form of a fifteen-year royalty-free license to use the trademarks in the united_states at the time the trademark option agreement was signed the parties were still working on a form of trademark license although there were drafts of a trademark license agreement and negotiations concerning a license agreement no trademark license agreement was ever executed by the parties ultimately the parties entered into a reservation of rights agreement dated as of date under which a dhl company ultimately conveyed the u s rights in the dhl trademark to dutchco a dutch subsidiary of dhli bermuda and the non-u s rights in the dhl trademark to the extent that dhl or dhl airways owned any such rights to dhli bermuda newco pursuant to that agreement dhl retained the right to use the dhl trademark in the united_states without payment of royalties until date and if the agency agreement was renewed dutchco would give dhl an exclusive license to use the dhl trademark in the united_states for years at a royalty of dollar_figure percent of gross_sales the selling shareholders arrived at a dollar_figure million value on dhl’s trademark rights the parties agreed that bain who was familiar with dhl and dhli from prior engagements would do the appraisal dhl’s legal_representative in the transaction was responsible for obtaining the valuation of the dhl trademark from bain bain stated that it was asked to value the dhl trademark on the assumption that it would be conveyed to newco on a 10-year royalty-free basis on date bain began its analysis of the value on date days after bain began its valuation of the dhl trademark it sent a draft letter stating that bain could provide some comfort on the issue before it and that the value of the right to the dhl trademark in the united state sec_15 years after the transaction was dollar_figure million dhl’s legal_representative noted that bain should value both u s and the foreign rights to the dhl trademark and that they should be valued currently but as encumbered by the 15-year royalty-free license of the international rights from dhl to dhli and the year royalty-free license of the u s rights from dhli to dhl petitioner’s representatives had some doubt about cruikshanks’ view that dhli owned the foreign rights to the dhl trademark in a date memorandum to bain dhl’s legal representatives explained dhli’s potential ownership rights in the dhl trademark and cruikshanks’ view that dhli owned the foreign rights to the dhl trademark bain’s valuation took into consideration dhli’s possible ownership rights bain appraised the trademark rights to be conveyed from dhl to dhli at dollar_figure million as of date there is some confusion as to whether bain’s valuation is a current value or a present_value of a future_interest the trademark option agreement gave dhli an option to purchase the trademark rights of dhl only if the foreign investors first acquired a controlling_interest in dhli the final trademark purchase and sale agreement dated as of date allocated the dollar_figure million option_price at dollar_figure million for the transfer of certain u s trademark rights to dutchco subject_to the reservation of rights agreement and dollar_figure million to a quitclaim of dhl’s interest in the non-u s trademark rights in favor of newco the overall transaction with the foreign investors was to occur in two phases so that the foreign investors would initially have a minority of the shares with control of of the seats on the boards of dhli and mnv in order to learn more about the dhl network and consider the operational synergy before deciding to acquire majority interests in dhli and mnv jal and lufthansa could each appoint three board members and nissho iwai was entitled to appoint one board member the remaining six members of the board were to be appointed by the dhl shareholders the number of board members to be appointed by the foreign investors was dependent upon whether each of them exercised its option to acquire additional ownership in dhli mnv in the second_phase of the transaction the foreign investors were also entitled to appoint of the board members of dhl the remainder being appointed by the dhl shareholders under a share pledge agreement dated date po chung robinson hillblom and allen and or their entities holding stock on their behalf pledged their dhli and mnv stock holdings to secure their obligations and liabilities to the foreign investors on date under the amended share purchase and option agreement the foreign investors acquired percent of the stock of dhli and mnv for dollar_figure in cash and percent of the common_stock of dhl for dollar_figure in cash the dollar_figure combined purchase_price represented percent of dollar_figure million without considering the dollar_figure allocated to the dhl stock of the 5-percent stock holdings in dhli and mnv jal was to receive percent nissho iwai percent and lufthansa percent there was no assurance in date however that the foreign investors would exercise their options to acquire a controlling_interest in dhli when they acquired their initial 5-percent interest in dhli and mnv if the foreign investors had not been able to or had chosen not to exercise their option to acquire a controlling_interest in dhli and mnv they would have had no right to recover the money they paid for their initial 5-percent interest in dhli and mnv in the second_phase of the transaction the foreign investors had an option to purchase in similarly divided portions an additional 45-percent interest of dhli and mnv for percent of dollar_figure million or dollar_figure the foreign investors also had the newco alternative involving the reorganization of dhli and mnv into a single entity under the newco alternative each of the foreign investors would contribute the difference between the amount already paid for the percent interest and an amount that would give jal and lufthansa a 001-percent interest and nissho iwai a 5-percent interest in newco dhli would contribute with certain exceptions all its assets to newco the mnv shares would be contributed to newco and newco would transfer its remaining percent of its shares to the dhl participants which included the controlling shareholders of the dhl network the net economic result of the dhli mnv or newco options was substantially identical and in either event the foreign investors would provide dollar_figure in cash and obtain a 502-percent interest in dhli mnv ultimately the newco approach was used and its structure and the entities involved were changed several times before the transaction was consummated but the net economic_effect remained the same as outlined above an date agreement contained the final version of the newco transaction and its terms are outlined along with a diagram to show the steps in the appendix to this opinion as of date the foreign investors exercised their option to use the newco alternative to acquire the assets of dhli and mnv subject_to the liabilities of each entity thereafter the foreign investors together owned a majority percent of the stock of dhli bermuda the successor to dhli and mnv and collectively appointed a majority of its board_of directors which governs by majority vote on date dhl’s assignee conveyed to newco dhli’s interest in the non-u s dhl trademark the board_of directors of newco was to be composed of six members of whom one would be appointed by jal a second by nissho iwai a third by lufthansa and a fourth by the dhl shareholders the remaining two directors were to be appointed by vote of the other four directors the jal and lufthansa directors were each entitled to three votes the nissho iwai director one vote the dhl shareholders’ director five votes and the resident directors one-half vote each around the time the second_phase of the transaction was being completed dhl’s representatives became concerned about a tax-related issue denominated the alstores problem because of the holding in 46_tc_363 to avoid the problem dhl’s representatives proposed several alternative approaches to conveyance of the dhl trademark each alternative involved the present conveyance of non-u s rights and the retention of u s rights to the trademark by dhl for years with a mechanism that permitted dhli to obtain ownership of u s rights if dhl did not maintain certain minimum net_worth requirements or on the happening of certain other events each alternative contemplated payment of dollar_figure million even though complete transfer of u s rights was not to be for years one of the foreign investor’s representatives responding in the negative to the proposal explained that the transfer of the trademark was to protect the right and interest of the foreign investors from unexpected situations such as a takeover of dhl by its competitors he further advised that the foreign investors had no inclination to accept any of the alternatives proposed unless it not only satisfied the dhl shareholders’ request to save taxes on dhl but also protected the foreign investors another representative of the foreign investors rejected the proposal and noted that the foreign investors expressed their willingness to be flexible in considering adjustments to the form of newco’s ownership if such adjustments would assist dhl in its tax planning without sacrificing a key element of the business deal during the period date to date the foreign investors occupied their positions on the boards of dhli and mnv and acted in the roles of directors the management of dhl however was maintained with the staffing that it had prior to the transaction the foreign investors did not participate in the day-to-day management of dhli and mnv in that period although an employee of jal and on occasion a few employees of lufthansa worked in the brussels office there was also an executive committee of the board consisting of one director appointed by each of the foreign investors and of the dhl and dhli ceo’s the executive committee's purpose however was to implement decisions of the board the reservation of rights agreement rora reserved to petitioners the exclusive right to use the trademark in the united_states in the door-to-door package delivery business for years subject_to quality control provisions a termination clause that provided for termination if the agency agreement was terminated petitioners’ exercising reasonable diligence to prevent infringement and prompt notice of infringement petitioners had no right to decide whether to bring an infringement action if an infringement action was brought petitioners had to cooperate completely had to prosecute the action and had to bear the cost thereof unless dutchco elected to control the action petitioners further covenanted that they would use their best efforts to promote the trademark that they would not register any of the trademarks or any similar trademark in the united_states or any other nation and that they would not use the trademark of any competitor or use the dhl trademark in any way not authorized by the rora the rora imposed quality controls on dhl’s manner and use of the trademark and dhl could be required to change its manner and use after the rora was executed dhli decided issues relating to the use of the dhl trademark the rora granted petitioners a license to use the dhl trademark for years royalty free after the 15-year period the rora called for a royalty of dollar_figure percent of dhl’s gross_sales for its delivery business of the dollar_figure million price for the dhl trademark representatives for dhli and dhl allocated dollar_figure million to the u s rights and dollar_figure million to the non-u s rights viii the imbalance and transfer fees dhl shipments of domestic origin to foreign destinations to be delivered through dhli were termed outbound shipments dhli shipments of foreign origin to domestic destinations to be delivered by dhl were termed inbound shipments shipments of foreign origin with foreign destinations but which passed through the united_states and were handled by dhl were termed transfer or transit shipments before actual imbalances of shipments were not tracked or reported by either dhl or dhli mnv in date however the dhl board recognized the need to examine the ratio of u s inbound to outbound deliveries as well as the need for further study of the allocation of air transportation costs for on-forwarding of international shipments between u s points and a comparison of corresponding international on-forwarding of u s shipments before neither dhl nor dhli was compensated if the outbound or inbound shipments exceeded one another likewise before dhl received no compensation_for handling transfer shipments in a amendment to the moa provision was made for a cost plu sec_2 percent compensation on the imbalance of shipments imbalance fee dhl’s system of determining imbalance shipments and applying cost plus a percentage markup was modeled after the system used by postal authorities throughout the world the imbalance fee was implemented for the taxable_year and forward although only costs were paid for the imbalance fee was calculated by netting the inbound and outbound shipments and applying the cost plu sec_2 percent markup to the difference the imbalance cost factor was each company’s average cost of delivery of packages of any weight and size within its respective territories determined annually the imbalance fee was calculated using shipment units without considering the weight of any particular shipment in the u s department of transportation dot questioned whether the memorandum of agreement as it existed before adequately compensated dhl for the services performed by dhl for dhli mnv during due diligence for the and transactions dhl management expressed doubt that the cost plu sec_2 percent markup adequately compensated dhl for its services to dhli mnv coopers also questioned whether the cost allocation system accurately reflected the costs incurred by dhl in delivering shipments for dhli mnv on average more than one-third of the dhl network’s international shipments emanated from or were delivered in the united_states not including shipments that dhl transferred for dhli mnv in transit from one foreign locale to another the dhl cost information models used to calculate the imbalance fee and the transfer fee were developed by bain in and were denominated product line profitability plp models dhli also employed a model that was developed by bain in based on available data for the years through before development of plp it was determined that dhli suffered an imbalance of big_number shipments in an imbalance of big_number shipments in and an imbalance of big_number shipments in the net imbalance of shipments for through was as follows shipments shipments in excess in excess of dhl’s of dhli’s year dhli’s dhl’s big_number --- big_number --- big_number --- big_number --- --- big_number --- big_number for through the following table shows the reconciled shipment imbalances between dhl and dhli dhli’s or dhl’s shipments from shipments from net year dhl to dhli dhli to dhl imbalance big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number shifts in the imbalance were expected at the time the imbalance fee formula was negotiated the imbalance suffered by dhli grew each year from through the imbalance fee negotiated between dhl and dhli and included in the agency agreement was used in the and agency agreements after the foreign investors became involved in dhli and continued through the time of trial a costing model with the acronym prism developed by bain for dhli is used for pricing budgeting and planning purposes and is also used in the imbalance fee calculation between dhli and dhl for dhli computed its per-unit cost of delivering documents and dutiable parcels from dhl at dollar_figure and dollar_figure respectively for the document and dutiable parcel delivery costs were dollar_figure and dollar_figure respectively the actual weighted average costs including the 2-percent markup used by dhl for and dhli for and were dollar_figure dollar_figure and dollar_figure respectively the amendment also provided for a cost plu sec_2 percent payment to dhl for its cost of handling transfer shipments dhli paid this transfer fee to dhl and dhli did not perform a similar function for dhl before dhl paid a fee to dhli for delivery of outbound shipments to certain remote or higher cost destinations on- forwarding fee the on-forwarding fee was charged to dhl to cover dhli’s cost of delivering shipments from the first international gateway to approximately remote or higher cost destinations the transfer cost factor was computed annually as dhl’s average cost of handling a transfer shipment for dhl received its costs without the 2-percent markup for the transfer shipments the on-forwarding fee was eliminated after the transfer fee was determined by multiplying the estimated number of transfer shipments by dhl’s average cost of handling such a shipment and beginning in by adding a 2-percent markup to average cost before dhl and dhli mnv did not employ any method to determine the average cost per shipment or the volume of transfer shipments from through the cost data used in the transfer fee formula were taken from the plp model the shipment volumes used in the transfer fee formula were not readily available when the transfer fee was instituted because dhl did not focus on how shipments were routed to determine percentages of transfer shipments for and the number of transfer shipments was estimated by counting shipments originating in or destined for a latin american country mexico and or canada with appropriate adjustments and interviews with gateway managers for the number of transfer shipments was estimated by taking a percentage based on and data of international inbound shipments annual transfer shipments for were estimated by sampling transfer shipments for week calculating a daily transfer shipment volume and applying the percentage of daily transfer shipment volume to total annual western hemisphere shipments the same procedure was used for as had been used in but using a 2-week sampling a more refined transfer shipment cost calculation was devised for the transfer fee was carried forward in the and agency agreements after the foreign investors became involved in dhli ix technology and systems generally dhl and dhli each developed its own technology and systems several software applications however developed by or for dhli were adapted and used by dhl and dhl sold dhli rights to certain laser technology in the sale price was dollar_figure million consisting of dollar_figure million for the technology rights and dollar_figure million for technical services the technology had been developed between and by netexpress inc netexpress with funding from dhl dhli did not use the laser system in its original form instead it was used after modifications the major reason for the sale of the laser technology was to raise capital for dhl during a period of acute financial problems in addition to the technology that dhl and dhli each developed for its own use certain shared technology was developed to enable dhl and dhli to exchange information electronically beginning in dhl and dhli each paid for this shared technology service on a cost plus percent basis this shared technology was developed during the period by three companies netexpress mri which managed the global mis group and dhl systems inc dhl systems the global mis group of mri was formed in in and mri global mis was paid for management information services by dhl and dhli in proportion to dhl’s and dhli’s respective gross revenues except for certain communications and other costs which were paid on the basis of actual services the management information services and technology functions performed by mri were taken over by dhl systems in during the years dhl systems was paid for its services pursuant to an agreement between dhl and dhli whereby dhl systems was reimbursed for its costs in amounts proportionate to dhl’s and dhli’s respective gross revenues except where the anticipated benefits from particular projects could be allocated according to specific anticipated usages this method of cost allocation was not changed with the advent of the foreign investors in or from through dollar_figure million was expended for shared technology consisting of approximately dollar_figure million by dhl and dollar_figure million by dhli or in a percent to percent ratio netexpress was incorporated in as an 80-percent-owned subsidiary of dhl netexpress had operated at a deficit and in dhl sold to dhli big_number shares of netexpress stock for dollar_figure per share an arm’s-length price dhl realized a dollar_figure million taxable gain from the sale of netexpress stock to dhli in dhl provided the initial funding for the netexpress tracing and tracking technology referred to as lasernet the amount of the funding was dollar_figure in and dhl made additional equity investments in and loans to netexpress totaling dollar_figure in and dhl advanced loans to netexpress in the amounts of dollar_figure and dollar_figure respectively in those loans were assigned from dhl to dhli in exchange for an interest-bearing promissory note in the amount of dollar_figure the transfers of netexpress stock and loans to dhli benefited dhl by enabling it to raise cash when dhl systems took over the technology functions of mri in it was owned percent by dhl and percent by dhli as part of this transition mri’s technology assets were sold to dhl systems the sale price was established by an independent third-party appraisal and was borne by dhl and dhli in proportion to their ownership of dhl systems ie percent by dhl and percent by dhli x respondent’s determination before issuance of the notices of deficiency to petitioners no revenue agent’s report was prepared and no international examiners’ reports were issued to petitioners an economist’s report was prepared in connection with the examination but was not provided to petitioners until a court order compelled its production in pretrial discovery the pre-notice audit process was protracted and did not operate on a free exchange of information basis respondent issued third-party summonses seeking information about petitioners and petitioners would not agree to extend the assessment_period triggering the issuance of the notices of deficiency before respondent’s receipt of complete information the pretrial and trial dialogue in these cases was contentious the parties’ representatives gave no ground on any point and protracted the trial and pretrial activity the trademark sale adjustments and royalty deficiency_notice determinations were developed by respondent’s economist nicholas baran baran this was baran’s first irs examination and he had never previously valued a trademark his prior experience with discounted cash-flow analysis related to bank loan portfolios baran determined a worldwide value for the dhl trademark of dollar_figure as of and dollar_figure as of baran valued the dhl trademark rights at dollar_figure for domestic and dollar_figure for foreign baran valued the dhl trademark rights at dollar_figure for domestic and dollar_figure for foreign he valued the through dhl domestic trademark rights at dollar_figure and valued those same rights beginning in the year at dollar_figure as of baran valued the through dhl domestic trademark rights at dollar_figure and he valued those same rights beginning in the year at dollar_figure as of baran considered a royalty rate in a license agreement between dhli and a controlled subsidiary as a standard for use in valuing the dhl trademark he used a 3-percent royalty rate for his discounted cash-flow analyses and for his trademark royalty determinations baran relied upon a general industry survey of the licensing practices of unidentified companies the trademark royalty adjustments proposed by respondent’s trial experts were less than the adjustments for the corresponding years in the deficiency notices walter earl huff huff was used as an expert by respondent in connection with the determination of the imbalance fee transfer fee and network fee adjustments in the deficiency notices huff’s expertise is in the petroleum industry respondent acknowledged that the and deficiency_notice determinations relating to the imbalance and transfer fees are incorrect because part of the amounts allocated to petitioners had already been reported on the and returns huff recommended a 15-percent cost plus markup method that was used in the deficiency_notice adjustments the notices of deficiency contained the same cost plu sec_15 percent markup method for the transfer fee adjustment as they did for the imbalance fee adjustment respondent’s trial expert on the transfer and imbalance fees advocated a 4-percent cost plus markup in determining the imbalance and transfer fee adjustments huff applied the adjustment amount dollar_figure to the years through and a prorated amount for even though the shipment volumes were much higher in huff did not subtract the trademark royalties imbalance fees and transfer fee allocations from the network fee allocation causing some duplicate income allocation in proposing the network fee adjustment huff based his conclusion on available information and he did not think it necessary to analyze dhl’s profitability on international outbound and domestic shipments opinion i background the nucleus about which the controverted issues revolve is a transaction among the shareholders of petitioners and related foreign dhl corporations and foreign investors those investors collectively became the majority shareholders in the related foreign dhl entities that transaction involved the sale of more than percent of the portion of the dhl network outside the united_states respondent determined that sec_482 should be employed to allocate income among petitioners and the related foreign_corporations those allocations involve the sale and use of trademark and the exchange and performance of services with the potential for arm’s-length pricing issues in particular respondent determined that between controlled entities the dhl trademark was sold for less than its fair_market_value that dhl as owner of the trademark failed to charge royalties for dhli’s use of same that the controlled corporations did not charge or charged less than an arm’s-length amount for services between them and that part of dhli’s income was allocable to dhl under sec_482 the commissioner has broad authority to allocate income among commonly controlled corporations to prevent the artificial shifting of net incomes of controlled taxpayers and to place them on a parity with uncontrolled unrelated taxpayers 102_tc_149 96_tc_226 see also 92_tc_525 affd 933_f2d_1084 2d cir 67_tc_224 sec_1_482-1 income_tax regs the commissioner’s sec_482 determination must be sustained absent a showing that he has abused his discretion 85_tc_754 affd 849_f2d_393 9th cir consequently the taxpayer bears the heavier than normal burden of proving that the commissioner’s sec_482 allocations are arbitrary capricious or unreasonable 489_f2d_957 2d cir affg 58_tc_10 seagate tech inc consol subs v commissioner supra pincite 88_tc_252 whether the commissioner's discretion has been abused is a question of fact 56_tc_961 in reviewing the reasonableness of the commissioner’s allocation under sec_482 we focus on the reasonableness of the result not the details of the methodology employed bausch lomb inc v commissioner supra pincite see also 372_f2d_990 ii were respondent’s determinations in the notices of deficiency arbitrary capricious or unreasonable as explained above taxpayers generally bear a heavier than normal burden of proving that the commissioner’s sec_482 allocations are arbitrary capricious or unreasonable petitioners argue that their burden should be lessened once they can show that the notices of deficiency are arbitrary capricious or unreasonable petitioners contend that the determinations in the notices are significantly different from the determinations advanced by respondent’s experts at trial because of that and a procedural question petitioners assert that their burden in these cases should be to show by only a preponderance_of_the_evidence that the prices with any commonly controlled entities were consistent with an arm’s-length price citing seagate tech inc consol subs v commissioner supra pincite respondent contends that the actions taken and determinations made were reasonable under the circumstances initially petitioners point out that respondent did not issue or provide petitioners with any notice or report of the proposed adjustments before issuance of the notices of deficiency petitioners then outline four instances where they contend that respondent’s notice determinations were either abandoned and or ignored and differing amounts and or theories were advanced by respondent through expert witnesses respondent does not deny that petitioners were not provided reports before the issuance of the notices of deficiency respondent generally explains that pre-notice reports were not compiled and or provided because petitioners postponed meetings delayed production were uncooperative and attempted to mislead respondent with respect to the relationship between dhl and dhli in that regard the court has observed that throughout the pretrial and trial portions of these cases the parties were contentious and intractable during the pretrial and trial portions of these cases respondent’s third-party summonses seeking information about petitioners remained in litigation in other courts in the proceedings before this court the parties’ representatives gave no ground on any point causing in some instances the unnecessary protraction of the trial and parts of the pretrial portion of these cases petitioners did not agree to extend the period for assessment triggering issuance of the notices of deficiency prior to respondent’s receipt of complete information the production of documents and responses to interrogatories by petitioners lingered beyond the commencement of the trial and necessitated certain procedural adjustments to accommodate generally dilatory compliance by petitioners and the untimely receipt of information by respondent this pattern of activity likely permeated the administrative portion of these cases as respondent contends as a result respondent’s determinations were based on the information that had been made available the issues in these cases are in substantial part factual and concern the value or price of an asset or service a vastly disproportionate amount of the transcript and record consists of a battle of experts after the notice_of_deficiency was sent respondent received substantial amounts of information that had not been available to respondent prior to the issuance of the deficiency notices respondent’s experts used that information to reach their conclusions the adjustments in respondent’s notices exceeded the amounts respondent’s experts opined for purposes of trial the examples cited by petitioners in support of their position include the trademark determination during the administrative portion of this controversy respondent’s economist baran estimated that the worldwide value of the dhl trademark was dollar_figure million on the first of two valuation dates and dollar_figure million on the second respondent’s experts using differing assumptions and factual information reached substantially reduced amounts baran also developed a trademark royalty based on a 3-percent rate relying on certain comparables he concluded that for the through period the arm’s- length royalty should have been dollar_figure whereas respondent’s trial experts again using differing assumptions concluded that arm’s-length royalties should be dollar_figure for through or dollar_figure for through respectively with respect to imbalance and transfer fees duplications were contained in the notices of deficiency the imbalance adjustments included the cost of deliveries that had already been reported on petitioners’ returns the determination in addition to the cost amounts added a 15-percent markup instead of the percent markup reported respondent’s trial expert however recommended a 4-percent markup and respondent for purposes of trial conceded that the determination was overstated to the extent of the cost duplication portion of the above-described adjustment finally with respect to the network fee the adjustment contained some duplication respondent’s trial expert on this subject used a differing terminology to describe his proposed_adjustment and petitioners argue that either respondent has therefore abandoned the network fee adjustment set forth in the notices of deficiency or the network fee determination must be regarded as arbitrary capricious and unreasonable respondent counters that the network fee adjustment has not been abandoned and the approach taken in the notices and by the respondent’s trial expert are reasonable due to our holding on the network fee issue it is unnecessary to decide the parties’ contentions petitioners seek to lessen their burden with respect to each and every sec_482 adjustment in controversy petitioners’ burden is to show that each sec_482 adjustment is arbitrary capricious and unreasonable to do that taxpayers normally show that the questioned transactions were conducted under an arm’s-length standard for purposes of seeking a lesser burden petitioners do not address the ultimate question of what the proper arm’s-length standard is instead they argue that respondent’s notices of deficiency are generally arbitrary because of failure to provide advance notification of the proposed determinations and because each of the sec_482 determinations differs from the amounts positions and evidence offered by respondent at trial in perkin-elmer corp v commissioner tcmemo_1993_414 the commissioner based the notice_of_deficiency sec_482 determination on a particular theory and then abandoned that theory before trial it was held that those circumstances were sufficient for the taxpayer to meet its burden of showing respondent’s allocations to be arbitrary capricious or unreasonable therefore the taxpayer in that case needed only to show that the questioned transactions were arm’s length in national semiconductor corp consol subs v commissioner tcmemo_1994_195 the determinations in the notice_of_deficiency were based on a different methodology than the commissioner’s expert relied on at trial in addition to the differing methodology the commissioner’s proposed reallocations for purposes of trial were substantially lower than the notice determination amounts finally at the trial in that case the commissioner did not support the notice determination and instead relied on the trial expert’s analysis of the case in these cases respondent’s failure to prepare or provide pre-notice reports is not a violation of petitioners’ rights see 304_f2d_560 4th cir 88_tc_794 estate of barrett v commissioner tcmemo_1994_535 affd 87_f3d_1318 9th cir nor is respondent’s failure to provide pre-notice reports a procedural flaw that per se renders respondent’s notice determinations arbitrary capricious or unreasonable that is especially true here where petitioners’ resistance and dilatory approach was to some extent the cause of respondent’s agents’ inability to provide pre-notice reports to petitioners for the most part petitioners complain of the excessive nature of respondent’s notice determinations or that respondent’s trial experts’ reports and testimony would support substantially smaller income_tax deficiencies that in itself does not make respondent’s determinations arbitrary those matters are the essence of the controversy here respondent’s trial and briefing positions do not result in an increased adjustment from those in the notices of deficiency nor has respondent advanced a new legal theory or issue for which respondent would bear the burden_of_proof unlike the circumstances in perkin-elmer corp v commissioner supra respondent has not abandoned the notice positions and advanced new ones petitioners have not shown that any of respondent’s sec_482 determinations are arbitrary capricious or unreasonable on the basis of the information available to respondent at the time of the issuance of the notices of deficiency we hold that respondent’s failure to provide pre-notice reports either alone or in conjunction with the larger amounts determined in the notices as opposed to the trial position amounts does not provide a predicate for the remedial action sought by petitioners in this setting respondent’s notice determinations were not shown to be arbitrary capricious or unreasonable although respondent’s trial position amounts are considerably less than the amounts determined in the notices with the exception of the network fee adjustment respondent’s notice positions were not abandoned or ignored to some extent the reduced adjustment sec_4 our reference to positions here does not include the network fee adjustment petitioners ask us to judge respondent’s actions in the notices of deficiency obviously we cannot judge whether respondent’s determinations were arbitrary capricious or unreasonable on the basis of the information available to respondent after the trial record has been made unless that information was available to respondent when the determination was made in the context of petitioners’ preemptive approach we consider respondent’s actions on the basis of the knowledge that was made available by petitioners to do otherwise would encourage taxpayers to keep from the commissioner the information they possess and then criticize the commissioner’s lack of information to the taxpayers’ advantage proposed by respondent at trial are attributable to information acquired by respondent after issuance of the notices of deficiency ultimately the factual information exchanged by the parties and then offered into evidence forms the basis for our opinion the amounts decided are considerably less than the amounts determined in the notices the decided amounts however fall somewhere in between the extreme trial positions of the parties the large difference between the amounts contained in respondent’s notices and those proposed at trial and the differences between the parties’ trial positions are largely attributable to the assumptions adopted by the parties’ experts for example respondent’s in-house expert used a 15-percent markup on the imbalance costs whereas respondent’s trial expert used a 4-percent markup ironically because petitioners’ expert advocated a full cost approach to the imbalance adjustment he was able to appear magnanimous by using the same 15-percent markup that had been used by respondent’s in-house expert in the notice this serves to illustrate that differences in assumptions made large differences in the determinations and the parties’ positions the assumptions relied on by respondent were not arbitrary capricious or unreasonable considering the circumstances here accordingly respondent’s notice determinations although resulting in determinations at the outside margins represent a reasonable protective approach based on the information that was made available and the conditions extant at the time of the determination therefore petitioners have not shown that they should be relieved from showing an abuse_of_discretion by respondent iii the question of control respondent’s authority to allocate income is predicated on the entities’ being commonly controlled for purposes of sec_482 control is broadly defined to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1a income_tax regs in determining whether entities are commonly controlled the courts look to reality of control rather than just to actual stock ownership 17_tc_231 affd 202_f2d_873 5th cir further when the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled this is especially true where one entity deals with another on other than an arm’s-length basis sec_1_482-1a income_tax regs ultimately our ruling on this aspect has no effect on the outcome of the issues in one instance petitioners showed an abuse_of_discretion in all others the outcome was based on a preponderance_of_the_evidence to decide fair_market_value or arm’s-length prices the ultimate findings or holding generally fell somewhere in between the parties’ trial positions because petitioners argue that dhl and dhli were operated in a separate manner and because of the two-step progression of the transaction with the foreign investors the question of control must be addressed at three different points first there is the period prior to when there was some common_stock ownership between dhl and dhli then we must consider the interim period to when the foreign investors collectively had less than a majority of the stock holdings and had a majority of the dhli board seats and finally there is the period after the foreign investors exercised their option collectively to acquire a shareholding majority until the time of trial petitioners denied the existence of any common_control within the meaning of sec_482 at trial petitioners conceded that the requisite control existed before so that the remaining controversy as to control concerns the to period and the period after the foreign investors gained collective shareholding control of the foreign portion of the dhl network a was there common_control after date petitioners contend that the foreign investors gained control of dhli mnv as of date when they became able to exercise their contractual right to appoint of the board members of dhli’s and mnv’s boards petitioners acknowledge that the dhl shareholders retained legal_title to a majority of the outstanding shares but they argue that actual control should be distinguished from legal ownership even if the dhl shareholders are found to have controlled the entities within the meaning of sec_482 petitioners argue that the transfers of the dhl trademark did not occur until date about month after the date exercise by the foreign shareholders of the option enabling them to collectively hold percent of the shares in the new corporate entity that replaced dhli mnv conversely respondent argues that the dhl shareholders maintained the requisite control after date because the foreign investors collectively held only percent of the outstanding_stock until their exercise of the option respondent attempts to minimize the foreign investors’ board control by contending that they did not have an agreement among them to vote their shares to elect directors in addition respondent contends that certain limitations placed on the board’s powers lessen the effect of the foreign investors’ making up the majority of that body finally respondent argues in the alternative that sec_482 would permit reallocation because the common_control factor should be measured at the time the parties arrange and agree to the transaction in question and not necessarily at the time the transfer s or services occur we agree with respondent that the requisite control existed after the first stage of the transaction date even though the foreign investors collectively had been given the ability to control the boards one of the underlying purposes of the two-stage transaction was the comfort of the foreign investors they had conducted a thorough due diligence and uncovered a number of concerns the creation of a two-stage transaction permitted them to become involved in the entities in order to decide whether they wished ultimately to acquire a larger financial commitment and shareholding along with the acquisition of the dhl trademark initially the foreign investors collectively purchased a 5-percent interest in dhli mnv but they would not have been able to recoup their investment if they had not opted collectively to acquire an additional percent of the entities and or the dhl trademark their ability to control the boards gave them a form of assurance or security to protect their initial investment and to permit closer scrutiny and involvement if they so desired the boards however did not control the day-to-day operations of dhli mnv and the foreign investors’ employee presence in the operating entities was de_minimis during the interim period late to late summer the structure of the transaction through the interim period also included several assurances and protections for the dhl shareholders for example the dhl shareholders had to approve any board action that changed the employment status of lupo and certain other employees the issuance of dhl shares or other related securities certain actions concerning debt or leases and changes in dhl’s auditors or accounting policy in addition certain key board decisions required supermajority approval including amendments to the bylaws and articles of association entering into a new business other than one that was directly related to the principal business of dhl reappointment of the ceo certain debt or lease financing decisions and matters that exceeded a fair_market_value of dollar_figure million excluding the exercise of the trademark option for these matters the foreign investors’ majority was not sufficient for control accordingly the foreign investors did not have shareholding control and as to many critical matters their collective board control was limited we must also weigh the fact that the foreign investors did not have an agreement to collectively control the board or to take any particular actions together considering the above we hold that requisite control existed for application of sec_482 during the interim to period that concluded when the foreign investors exercised their options and acquired additional shares b effect of the trademark transfer after the foreign investors attained their collective shareholding majority of the new dhli mnv entity petitioners argue that even if the court should find that the requisite control existed during the interim period the trademark rights should not be subject_to a sec_482 allocation because the trademark rights were transferred about month after the exercise of the foreign investors’ 45-percent share option petitioners contend that respondent may not reorder the steps of the trademark transfer portion of the transaction and conclude that it occurred before the foreign investors actually gained control of dhli mnv or its successor respondent counters that the requisite control should be measured or considered when the controlling persons or entities are dealing with each other under respondent’s approach all that is necessary is that the control exist when the parties irrevocably bind themselves to a transaction under this approach accordingly even though the parties’ execution of the agreement terms may occur when control no longer exists respondent would have sec_482 authority to reallocate respondent relies on 305_f2d_681 9th cir a case in which expenses_incurred by a liquidated corporation were allocated to a successor_corporation that had profited from transferred assets on which the expenses were incurred we agree with respondent and hold that it is appropriate to use a transactional approach to a specific transaction that was formulated at a time of requisite control and executed after the requisite control no longer existed that is especially so here where the options for the foreign shareholders to gain control and the transfer of the trademark rights to the new foreign shareholder corporation were part of the same transactions the terms of which were preconceived concurrent and interdependent and occurred within month of each other a transactional approach is appropriate where the substance of the entire transaction so requires see 344_us_6 and the discussion in cayuga service inc v commissioner tcmemo_1975_4 to permit petitioners to avoid appropriate sec_482 reallocation merely because they changed the order of the events in a single series of transactions would unnecessarily exalt form over substance iv ownership and value of the dhl trademark a ownership respondent determined that dhl sold the dhl trademark to dhli for less than its fair_market_value petitioners argue that dhl did not own the worldwide rights to the trademark but that it did own the rights in the united_states because of the obvious effect the ownership question may have on the question of value we address the ownership question first ownership and value of the dhl trademark has been one of the bones of contention between the parties respondent’s determination placed the value of the worldwide rights in the dollar_figure dollar_figure million range for the transaction a dollar_figure a transactional approach however may not be appropriate where goods or services are independently contracted for after the requisite control no longer exists that should be the case even if the form or substance of the transaction was dictated or patterned after the approach used when requisite control existed in the context of these cases it would not be appropriate to approve reallocation of the cost of arm's-length services performed after the transaction concluded unless the requisite sec_482 control existed after because of our holdings on the post-1992 issue we need not address the control question for that period million price was ultimately used by the parties to the transaction after dollar_figure million had been considered and dollar_figure million asked petitioners’ and respondent’s pre- and post-trial experts attempted to support all of these values and a myriad of amounts falling in between one of the underlying disputes regarding the value of the dhl trademark rights involves whether dhl owned the worldwide or merely the u s rights most of the documents and evidence show or state that dhl owned all of the rights dhli’s general counsel beginning in the mid to late 1980’s however maintained that dhli owned the rights to the trademark outside the united_states the parties here provided expertise supporting both positions and we have considered each a trademark is a marketplace device by which consumers identify goods and services and their source in the context of trademark nomenclature a trademark symbolizes goodwill or the likelihood that consumers will make future purchases of the same goods and services in a licensing arrangement the goodwill symbolized by the trademark is owned by the licensor even though created by the licensee’s efforts see eg 691_fsupp_1347 s d fla to some extent it seems that the experts’ willingness to support such disparate values is one of the reasons for the escalation and protraction of the controversy in these cases indeed the difference between dollar_figure million and dollar_figure million may be sufficient spoils to incite and inspire the meekest and least confrontational amongst us trademark recognition develops from years of adver- tising consistent packaging promotional campaigns customer service and quality control depending on the strength of a trademark the maintenance of the desired consumer awareness level generally requires significant continuing advertising investment and product renovation trademarks lose substantial value without adequate investment management marketing advertising and sales organization nestle holdings inc v commissioner tcmemo_1995_441 revd and remanded on other grounds 152_f3d_83 2d cir the validity of a trademark license is dependent upon the licensor’s control_over the nature and quality of goods and services sold under the trademark by the licensee the quality control requirement has been codified in the lanham act u s c sec_1055 and is judicially recognized see 581_f2d_257 c c p a 267_f2d_358 2d cir a purported trademark license without quality control can result in abandonment of the licensor’s rights in the mark a condition that has been also denominated a naked license 52_f3d_867 10th cir see also mccarthy mccarthy on trademarks and unfair competition sec pincite to 4th ed the parties’ experts all agree that quality control is essential to a valid license see mccarthy mccarthy on trademarks and unfair competition sec pincite 4th ed trademarks are territorial and different ownership of the same trademark is possible in different countriesdollar_figure in the united_states trademarks may be created by use and protected by registration outside the united_states trademark rights may be created by use and or registration and in some instances registration is prima facie evidence of ownership first we briefly review the factual background for the development and use of the trademark within the dhl worldwide network the dhl worldwide network began with a single company and because of a competitor's complaints to the cab was divided into essentially two operating entities--domestic within the united_states and international outside the united_states although the shareholdings of the domestic and international business entities appeared disparate in actuality the entire network was controlled by a group of shareholders who ultimately split up profits from the sale of a part of the network in accord with their preconceived understanding that did not necessarily comport with the ostensible shareholdings the domestic and international operating entities were relatively autonomous in their day-to-day operations but were overseen and controlled by various groups and or entities controlled by the common controlling shareholders all of the agreements written or understood reflect that dhl owned the dhl name trademark and that dhli was allowed to use it because of mccarthy supra sec_29 dhl’s consent dhli however caused registrations of the dhl trademark in numerous countries in which the dhl network provided services those registrations were in the name of dhli and or its related international entities and did not reflect that dhl owned or licensed the trademark in addition dhli’s general counsel contended in spite of written agreements to the contrary that dhli owned the trademark rights outside the united_states because of dhli’s foreign registration of the trademark with this somewhat generalized background we consider the positions of the parties and their experts on the question of ownership of the dhl trademark petitioners contend that dhl owned the rights inside and dhli owned them outside the united_states respondent contends that dhl owned the worldwide rights before the transaction with the foreign investors respondent makes a three-point argument in support of the position that dhl owned the worldwide rights in the trademark first respondent argues that as a matter of trademark law dhli was contractually cast as a licensee and that the requisite control existed as between the licensor and licensee to maintain and perfect dhl’s trademark ownership second respondent argues that petitioners may not disavow the form they chose and that the moa subsequent amendments and other documentation placed ownership in dhl finally if we find that the requisites for trademark ownership were not extant respondent argues that the contracts entered into by dhl and dhli were still enforceable as between them petitioners take a different tack from respondent’s approach by arguing that the arrangement between dhl and dhli would not meet the applicable sec_482 regulations so as to require reallocation as to that intangible asset petitioners also argue that as a matter of law trademark rights exist separately in each country of registration and dhli acquired the rights by registration and use if we decide that dhl owned the worldwide rights to the trademark petitioners argue that they should be allowed a setoff equal to the value of assistance or cost borne by dhli in developing the trademark rights outside the united_states the parties provided four well-qualified experts on trademark law respondent’s expert on trademark ownership is a practicing lawyer with years’ experience including litigation in intellectual_property law specializing in trademarks and unfair competition he concluded that with the possible exception of certain central american countries the agreements between dhl and dhli established dhl as the owner of the trademark rights his interpretation of the moa and related agreements is that they give dhl the ownership in the trade_name and trademark in particular because dhli could not assign the foreign registrations without dhl’s consent and because of dhli’s obligation to cease use everywhere for years upon termination of the dhl dhli relationship he also opined that dhli was a licensee of the trademark and nothing in the trademark law served to change that relationship between dhl and dhli respondent’s expert’s conclusions are based in part on dhl and dhli’s agreement that new york law would govern the trademark issue beginning in and that the moa contained an arbitration clause under the laws existing in the u s district_court in the territory of guam petitioners offered three experts on the question of trademark ownership two professors each with years’ experience in this field and a british solicitor who specializes in trademarks in the united kingdom and other countries both professors when measuring the written agreements between dhl and dhli against the exacting standards of trademark law concluded that dhl owned the trademark rights within the united_states and dhli owned the rights outside the united_states the solicitor concluded by means of a six-issue analysis that the trademark was not an indivisible global asset owned by dhl and that a decision of a court of the united_states would not affect dhli’s rights in the existing registrations in foreign countries the reports and testimony of the experts provided the court with helpful guidance in this technical and specialized area of the law to some extent we agree with each of the parties’ experts petitioners’ experts defined the strict letter of the law to perfect and maintain trademarks in the united_states and abroad respondent’s expert as a trial lawyer advanced a more practical formulation reflecting what would have resulted if the parties’ agreements and actions were contested and subjected to litigation the informality and lack of precise language used by dhl and dhli would have caused more problems in transactions between unrelated third parties seeking to enforce their rights to the dhl trademark but here we have corporate entities with interlocking shareholder control and a common purpose of establishing and maintaining a worldwide delivery network under the name dhl dhl’s and dhli’s respective rights and obligations concerning the trademark are sufficiently defined to be enforceable both parties agree that dhl’s ownership of the trademark in the united_states is without question dhl’s lack of involvement in the foreign registrations and the lack of precise and more formal agreements and standards however lessens the quality of dhl’s ownership rights and interests in the registration and rights to the dhl trademark outside the united_states because dhl had the ability to terminate and or cause dhli’s inability to use the trademark for a 5-year period the import of dhli’s foreign registrations is mitigated finally in the factual context of these cases common shareholders controlled dhl and dhli and the foreign investors had the option to acquire a collective majority interest in dhli mnv and the dhl trademark worldwide although that fact should not have an effect on the stand-alone value of the trademark in the enforcement of ownership context it has the effect of neutralizing the foreign registrations in dhli’s name these weaknesses in the quality of dhl’s ownership of the dhl trademark do not have the effect of making dhli the uncontested owner of the trademark rights outside the united_states but would have a profound effect on a buyer’s willingness to pay top dollar and the value of the dhl trademark worldwide we hold that dhl owned and controlled the worldwide rights to the dhl trademark but that as discussed above the rights outside the united_states were subject_to weaknesses and questions that would affect the quality and value of dhl’s interest our conclusion and holding is also based on the following analysis after dividing the dhl network into domestic and foreign operating entities dhl and dhli entered into the moa which in part concerned the dhl trademark the parties used the term license to describe dhl’s agreement to allow dhli to use the name dhl throughout subsequent amendments of the moa that terminology was not contradicted or expressly modified for most of the period under consideration dhl had the ability to terminate the arrangement which would have contractually prohibited dhli from using the trademark for a period of years in negotiating with investors interested in part or all of the dhl network dhl was represented as the owner of the dhl trademark worldwide although there was some doubt about the quality of dhl’s ownership of the international rights to the trademark the parties to the transaction in question treated dhl as the worldwide owner only dhli’s general counsel held the view and expressed doubt about dhl’s ownership of the rights to the trademark outside the united_states there can be no doubt here however that the shareholders and principals of dhl and dhli mnv intended that dhl own the trademark and that dhli’s interest was that of a licensee petitioners attack the license terminology that they used to cast the relationship between dhl and dhli as to the trademark and its use by arguing that the mere expression of the term license does not establish and or maintain a license relationship they argue that without quality control exercised by the trademark owner licensor over the licensee the requisite control of the trademark use and services performed by the licensee would not exist however respondent has shown by ample evidence in the record that as between dhl and dhli the requisite control did exist the existence of that control is found in the unique relationship of the corporate entities their shareholders and the manner in which the business entities were operated coordinated and presented to the public as a worldwide delivery network with the name dhl although the moa and other documents that defined the ownership rights and use of the trademark fall short of the strictest quality control standards requisite for a textbook-quality license agreement that may be required as between unrelated third parties they are sufficient and enforceable in the circumstances here petitioners make a collateral attack on the ownership issue they seek refuge in sec_482 regulations in an attempt to show that the form they chose should not be respected petitioners’ argument focuses on the regulation sec_11 and points out that they do not contain mention of a license as a factor relevant to which person or entity should be considered to have developer status of intangible_property see sec_1_482-2 income_tax regs in essence petitioners argue that legal ownership should be disregarded for purposes of any sec_482 reallocation of intangibles respondent argues that the facts here support a finding that dhl is the developer or that the regulations in question provide that in the absence of a bona_fide cost-sharing arrangement respondent may make allocations upon the transfer of intangible_property by the developer to a related_entity respondent the parties refer to the regulations that were promulgated in because the newer sec_482 intangible_property regulations were adopted in and petitioners did not elect pursuant to sec_1_482-1 income_tax regs to have them apply retroactively sec_1_482-2 income_tax regs was effectively superseded by sec_1_482-4t temporary income_tax regs fed reg date generally effective for taxable years beginning after date the tax years in issue are and further contends that there was no cost-sharing arrangement between dhl and dhli finally respondent contends that petitioners failed to show that dhli either developed or assisted in developing the intangible trademark because it has not been shown that the advertising expenditures incurred by dhli were more than what would have been incurred at arm’s length ie allocation from dhl to dhli is not appropriate petitioners counter that respondent may not choose either to invoke the sec_482 regulations and make an allocation based on the developer assister standard or to ignore those regulations and make an allocation pursuant to the parties’ licensor licensee relationship petitioners rely on the language of sec_1_482-2 income_tax regs that no allocation shall be made with respect to a transfer of intangible_property unless either there is a bona_fide cost_sharing_arrangement as defined in sec_1_482-2 income_tax regs or the intangible has been transferred by the developer within the meaning of sec_1_482-2 income_tax regs petitioners contend that respondent has denied the existence of a bona_fide cost-sharing arrangement in these cases and that therefore any sec_482 allocation must be based on the developer assister standard finally petitioners contend that respondent under the regulations may make an allocation reduction of value for an assistance provided by dhli if dhli is not considered the developer of the intangible the referenced regulations are clearly not intended for the purpose of deciding the ownership of an intangible instead they are designed to assist in allocation in that regard petitioners argue that the referenced regulations ignore ownership in the process of allocating an arm’s-length price in answering the question of whether the ownership of the dhl trademark was bifurcated between dhl and dhli we do not look to the sec_482 regulations cited by petitioners although those regulations may have some effect on our allocation decision they are not relevant in deciding the ownership of the trademark rights as a predicate for valuing the trademark petitioners contend that they sold only the u s trademark rights because we have decided the ownership question we will consider whether and to what extent the sec_482 regulations may have an effect on allocation of the value b value of the dhl trademark as previously noted the value of the worldwide right to the dhl trademark as determined by respondent in the deficiency notices is almost dollar_figure million greater than the value advocated by petitioners in that regard we note that such extreme differences demonstrate the caution that is necessary in weighing expert valuations that zealously attempt ‘to infuse a talismanic precision into an issue which should frankly be recognized as inherently imprecise’ 48_tc_502 92_tc_312 on brief petitioners argue that the dollar_figure million price agreed to by the parties to the transaction was at arm’s length because of the differing and adverse interests as between the controlling shareholders and the foreign investors petitioners also contend that the negotiations established a dollar_figure million ceiling value for the dhl trademark worldwide the main thrust of petitioners’ argument on value is that tangible and intangible components other than the trademark of the dhl air express network and the ability to efficiently deliver are worth more to customers than the dhl name and therefore the network was far more valuable than the trademark respondent on the other hand contends that an analysis of the values used by the parties to the transaction will reflect that the intangibles primarily the trademark were valued by the foreign investors at almost dollar_figure million12 and that amount comports with respondent’s experts’ proffered values as an alternative respondent argues that value resides in dhl’s retention of the right to use the dhl trademark in the united respondent’s determination alternatively valued the trademark in and the valuation produced the higher amount approximating dollar_figure million and the valuation was closer to dollar_figure million respondent’s litigating position which is based on the date approximates a dollar_figure million value for the trademark states for a period of years as additional noncash consideration citing 46_tc_363 respondent’s notice determination was based on alternative valuation dates in and the use of two possible dates is likely due to confusion over when the dhl trademark should be valued the confusion probably arose because the transaction and prices to be paid were agreed to during and the actual sale_or_exchange occurred in we have no question about the fact that the taxable_event occurred in and any additional capital_gain from petitioner’s sale of its interest in the dhl trademark would be includable in the taxable yeardollar_figure on brief respondent advances only the valuations of his experts and petitioners do not argue that would be the more appropriate year for valuation petitioners on brief argue that any capital_gains adjustment attributable to the sale of the trademark should be recognized in it therefore appears undisputed that any such adjustment should be recognized in but valued as of the time the right to acquire was created for purposes of section dollar_figure on brief both parties advocated as the year of any recognition of income from the trademark sale petitioners also argued that the sale of the trademark occurred after the foreign investors gained collective control of the international entity so that sec_482 should not apply for lack of the requisite control we have already addressed that question and resolved it adversely to petitioners trademarks trade names brand names and other similar items are treated as intangible_property and are covered by sec_1_482-2 income_tax regs which deals with the transfer or use of intangible_property sec_1 d ii income_tax regs provides the general_rule that in determining the amount of an arm’s length consideration the standard to be applied is the amount that would have been paid_by an unrelated party for the same intangible_property under the same circumstances the regulation goes on to enumerate the following factors that may be considered in arriving at the amount of the arm’s-length consideration a the prevailing rates in the same industry or for similar_property b the offers of competing transferors or the bids of competing transferees c the terms of the transfer including limitations on the geographic area covered and the exclusive or nonexclusive character of any rights granted d the uniqueness of the property and the period for which it is likely to remain unique e the degree and duration of protection afforded to the property under the laws of the relevant countries f value of services rendered by the transferor to the transferee in connection with the transfer within the meaning of paragraph b of this section g prospective profits to be realized or costs to be saved by the transferee through its use or subsequent transfer of the property h the capital_investment and starting up expenses required of the transferee j the availability of substitutes for the property transferred k the arm's length rates and prices paid_by unrelated parties where the property is resold or sublicensed to such parties l the costs incurred by the transferor in developing the property and m any other fact or circumstance which unrelated parties would have been likely to consider in determining the amount of an arm's length consideration for the property sec_1_482-2 income_tax regs ‘ f air market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts ’ 411_us_546 quoting sec_20_2031-1 estate_tax regs in addition to proving that the deficiencies set forth in the notices of deficiency are arbitrary capricious or unreasonable the taxpayer has the burden of proving satisfaction of the arm’s-length standard see sundstrand corp v commissioner t c pincite two expert witnesses with backgrounds in business finance or economics testified in support of respondent’s trademark valuation position both experts used an income methodology to value the trademark or the rights to use royalties one used the relief-from-royalty approach and the other used the relief- from-royalty approach coupled with another income methodology to arrive at opinions of value one of respondent’s expert’s reports reflects worldwide values for the dhl trademark of dollar_figure million and dollar_figure million as of the and valuation dates respectivelydollar_figure he also opined that dhl’s right to use the trademark for years beginning had a value of dollar_figure million and that dhli’s use of the trademark for through had a value of dollar_figure respondent’s other expert opined that the dhl trademark had worldwide values of dollar_figure million and dollar_figure million as of the and valuation dates respectivelydollar_figure he also opined that dhli’s use of the dhl trademark for through had a value of dollar_figure5 million and dhl's 15-year use of the trademark beginning in had a dollar_figure million value as of he calculated dhli’s revenues attributable to dhli’s use of the dhl trademark as follows this expert offered by respondent ascribed separate trademark values to the u s and non-u s rights as follows u s non-u s worldwide dollar_figure million million million dollar_figure million million million respondent's other expert assigned separate trademark values to the u s and non-u s rights as follows u s dollar_figure million million non-u s worldwide million dollar_figure million million million dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the expert’s computations imply that the income earned is from the trademark and not from other intangibles or assets we do not agree that these income figures show only the value of the trademark but they do reflect that dhli’s revenues were generally increasing and substantial there is no question that the dhl name had some role in dhl’s dhli’s and the dhl network’s success petitioners proffered one valuation expert an economist who used the relief-from-royalty income approach to value the trademark and two additional economists who opined on whether valuable_intangibles existed in the context of the dhl network one of petitioners’ experts concluded that dhli had valuable intangible assets including a cost advantage from its volume and its reputation for reliable performance and that it was those attributes and not the dhl name that had value to dhli another of petitioners’ experts using a different methodology similarly opined that it was the dhli infrastructure that made the difference and that dhl did not possess an intangible including the trademark that caused dhli’s success finally petitioners’ valuation expert opined that the dhl trademark had dollar_figure million and dollar_figure million worldwide values on the and valuation dates respectivelydollar_figure respondent attempts to corroborate the experts’ valuations of dollar_figure million and dollar_figure million by contending that the transactional figures would support a dollar_figure million value for the intangibles in respondent’s view attributable to the trademark respondent points out that dhli mnv’s combined shareholder equity at the end of netted out at dollar_figure million positive dollar_figure for dhli and negative dollar_figure for mnv considering that the foreign investors paid dollar_figure million for a 5-percent shareholding interest of dhli mnv dollar_figure million time sec_57_5 percent it follows that they were also acquiring percent of the net shareholder equity or dollar_figure million dollar_figure million time sec_57_5 percent therefore respondent contends the foreign investors paid dollar_figure million dollar_figure million less dollar_figure million for the off-balance sheet assets finally if the percent of the intangibles equaled dollar_figure million then percent equaled approximately dollar_figure million dollar_figure divided by percent equals dollar_figure million petitioners’ valuation expert estimated separate trademark values of the u s and non-u s rights as follows u s non-u s worldwide dollar_figure million million million dollar_figure million million million respondent also argues that the dollar_figure million value of dhli mnv implied by the foreign investors’ percent dollar_figure million price is short of the actual value because it does not include a control premium respondent points out that although the three foreign investors acquired a 5-percent interest in concert none of them held a majority interest and the dhl shareholders either individually or collectively did not hold a majority interest accordingly if control had been purchased the price would have been higher thereby supporting an amount in excess of dollar_figure million for the intangibles petitioners argue and we agree that respondent’s control premium position has no place in determining the value of the assets individually more particularly a control premium has been held to reflect the value of the shareholder’s right to determine corporate policy over and above the value that is attributable to the corporation’s underlying assets using traditional valuation methodologies 96_tc_606 as to respondent’s position that the transactional figures could support a dollar_figure million value for the intangibles petitioners’ rebuttal is that the transaction was arms length in other words petitioners contend that the foreign investors on the basis of advice and information from their advisers independently came up with a dollar_figure million price for the stock and a dollar_figure million price for the trademark respondent disagrees and contends that neither the dollar_figure million nor the dollar_figure million was arrived at either at arm’s length or on a fair_market_value basis respondent in support of that position makes the following points when the dollar_figure million price was negotiated and established during and dhl and dhli were owned and controlled by the same interests within the meaning of sec_482 the first price set dollar_figure million did not represent an objective or fair market valuation of the trademark but instead represented the amount of capital the foreign investors wished to inject into dhl because of its fragile financial condition the foreign investors and dhl shareholders each had tax considerations which to some extent were motivating factors for numerous proposals during the negotiations the setting of prices and the proposed movement of assets in the transaction petitioners’ lawyers orchestrated the price reduction from dollar_figure million to dollar_figure million for the trademark by recommending the removal of favorable provisions including dhl’s ability to terminate on days’ notice and by encumbering the trademark with two reverse royalty-free 15-year licenses running to the seller and buyer the foreign investors went along with these approaches so long as their concerns were addressed ie among others that dollar_figure million of capital be infused into dhl we are convinced that there was a certain acquiescence on both sides of this transaction that was motivated by the desire to close the deal and save taxes we are cognizant that the foreign investors did not buy an entire business_entity instead the foreign investors in accord with their goal of gaining access to the international portion of the dhl network entered into a symbiotic relationship with the dhl shareholders and in essence became the collective majority_partners in the international portion of the network to insure that any problems with dhl financial or otherwise did not deprive them of their acquired access to the international portion of the dhl network the foreign investors sought to remove the dhl trademark from dhl and to include it in the entities in which they collectively had a 5-percent shareholding in that same setting the dhl shareholders collectively had a 5-percent interest in the international portion of the network and ultimately the dhl trademark in essence the dhl shareholders sold only a portion of the international business the transaction here was not in the normal mold of the willing buyer who purchases a single asset or business to do with as he wishes here the parties were attempting to build an operating consensus and each attempted to build in the safeguards and elements that would achieve its goals and protect its acquired or remaining combined investments or interests the existing shareholders and foreign investors were attempting to formulate and participate in a corporate pool of rights and assets as such the foreign investors purchased collectively fractional ownership in dhli in that regard they only acquired in theory a fractional interest in the trademark these circumstances permitted a certain amount of flexibility and subjectivity in setting prices and arranging terms accordingly we agree with respondent that neither the dollar_figure million nor dollar_figure million price for the dhl trademark was set at arm’s length or represented a fair_market_value as those terms have been defined fair_market_value is based on a willing buyer and seller united_states v cartwright u s pincite more importantly the willing buyer is a purely hypothetical person or entity and the personal characteristics of the parties to the transaction are not taken into account in the valuation 94_tc_193 see also estate of mueller v commissioner tcmemo_1992_284 we now proceed based on the record to decide the fair_market_value of the dhl trademark worldwide after deciding the value we shall decide whether any adjustments to the value are appropriate we agree with respondent’s litmus test approach reflecting that the grossed-up price paid_by the foreign investors reflects value in excess of the shareholder equity shown in the books of dhli and mnv petitioners’ experts also agreed that value in excess of book values existed but concluded that the value did not reside in the trademark to some extent we agree with both parties’ experts somewhere in between their positions lies the correct answer neither the trademark nor the other intangibles represent the entire amount of any excess over the shareholders’ equity the evidence supports a finding that the know-how and system in place that facilitated the ability to make timely and efficient deliveries is at least as important as the name dhl the parties’ experts attempted to use professional and scientific -appearing techniques to compute and reach their conclusions they exercised substantial latitude in selecting the variables that control the outcome there is no exactitude to their theories or methodology in each instance their results appeared to depend on variables the estimate of which seemed to favor the party they represented petitioners rely on examples of companies that sought to purchase infrastructure and placed no emphasis value on the trademark of the target company in that regard one particular potential buyer of dhl entities or assets was not interested in acquiring the dhl name and intended to phase it out over approximately to years that however does not mean that the dhl name had no value in that context the potential buyer already had a name united parcel service or ups that was better known domestically and possibly internationally than dhl its focus was access to the international document and package delivery market by the acquisition of the dhli network infrastructure and ability to deliver the above-referenced potential buyer did not intend to use its own name initially obviously the dhl name recognition at least during a phase-in period was necessary for purposes of continuity of customer patronage and was quite valuable in that respect once the also well-recognized name was transitionally introduced over time the customer base could be maintained to the extent possible to a buyer without name recognition however the dhl name would have greater value because of the buyer’s complete lack of customer recognition and the cost of enhancing or developing a new name and or image it is the value to such a willing buyer that we must consider obviously if a buyer already has a more valuable trademark with better public acceptance that would not be a comparable interested or willing buyer to a great extent the parties experts’ especially petitioners’ support our factual findings that the infrastructure in the context of these cases is at least as important as the name of course petitioners’ experts’ opinions minimized the role of the name and emphasized the role of the infrastructure or the ability to deliver the service conversely the effect of respondent’s experts’ reports was to minimize or ignore the importance of the infrastructure or the ability to deliver the service with respect to the parties’ experts whose opinions placed a value on the trademark they all relied on a relief-from-royalty analysis to reach their conclusions we were not surprised that using the same methodology they reached results on opposite ends of the spectrum and that the results each reached favored the party that paid his feesdollar_figure the difference in the values advocated lies in the differing assumptions and variable factors used by each expert in his analysis respondent’s experts premised their choices of rates and factors on beliefs that the dhl name had high marketplace recognition for quality and had become an important factor in the success of the dhl network and constituted a desirable and valuable asset one of respondent’s experts began his computation by conducting a discounted cash-flow analysis to determine whether cf nestle holdings inc v commissioner 152_f3d_83 2d cir revg and remanding tcmemo_1995_441 that case involved the valuation of trademarks and trade names and the court described the relief-from-royalty method as follows underlying this methodology is the view that the only value a purchaser of a mark receives is relief from paying a royalty for its use using this model the fair_market_value of a trademark is derived by calculating the net present_value of the stream of royalty payments from which the purchaser of a mark is relieved this stream is calculated by i determining if the trademarks are profitable or capable of being licensed ii picking a royalty rate for each trademark and iii multiplying this rate by the estimated revenue stream of the product associated with the mark id pincite after describing the relief-from-royalty methodology the court_of_appeals expressed disagreement with its use in arriving at a trademark’s fair_market_value because in the court’s view it understates trademark value any appeal from our decision in these cases would be to the court_of_appeals for the ninth circuit sufficient cash-flow existed to warrant allocation of income to the trademark he used financial information and projections that came from petitioners and their advisers some of which were adjusted from yearend to the valuation_date on date then he made adjustments for taxes using a 30-percent rate worldwide and adjustments for capital expenditures percent of revenues and depreciation and amortization percent of revenues finally networking capital additions were projected pincite percent of incremental revenues in each projection year he then proceeded to determine the fair_market_value of the dhl network as the sum of the present values of the available cash- flows in the projection period plus the present_value of cash- flows expected beyond the projection period at a 6-percent growth rate finally he capitalized the residual period cash_flow using a 5-percent discount rate that computation resulted in a total asset value of all dhl companies of dollar_figure billion equity of dollar_figure million and an amount that was attributed to intangible assets of dollar_figure million there is no question that the dhl network was successful and that it had value over and above the shareholder equity although certain of respondent’s expert’s assumptions were generous and resulted in the inflation of value overall we can accept that there was a reasonably large amount of value in excess of the equity reflected in the network entities the more critical question is to which intangible the excess is attributable next using a relief-from-royalty methodology respondent’s expert opines that dollar_figure million should be attributed to the dhl trademark for he surveyed a wide range of businesses and found a broad range of royalties for trademark use of to percent he settled on a 1-percent royalty rate and also assumed a 30-percent income_tax rate and 6-percent growth rate a percent discount rate was applied in order to reach his result respondent’s other expert after discussing several methods chose an income approach he called other anticipated value approach in which he quantified the value of increased benefits in conjunction with the relief-from-royalty method discounted cash-flow model he described the other anticipated value approach as one that quantifies economic benefits accruing to an asset that may not be reflected in other income approaches including marketing cost savings operating synergies lower costs of funds etc this benefit is supposedly measured in the form of incremental cash-flows that the expert believes are not necessarily the result of excess earnings or avoided royalties he then proceeded to explain that the quantification occurs by a cash-flow analysis reduced to a present_value by means of a discounted cash-flow technique finally it was pointed out that the other anticipated value approach is used in conjunction with one or more other income methodologies in these cases the relief-from-royalty approach our analysis of this expert’s approach reveals little difference in methodology or approach from that used by respondent’s expert who relied solely on the relief-from-royalty approach the distinctions that made a difference between the first expert’s dollar_figure million value and this expert’s dollar_figure million value for for the most part are attributable to a somewhat different choice of assumptions to reach dollar_figure million this expert used a 6-percent long-term growth rate a 30-percent tax_rate a 21-percent discount rate and a percent royalty rate petitioners’ valuation expert as a premise for his valuation accepted as a fact or used as a base licenses actually granted by dhl and dhli and the arm’s- length negotiation that resulted in an established royalty in the parties’ agreements so for example he accepted the dollar_figure percent royalty rate that was to begin in after the end of the 15-year royalty-free period he also accepted as fact or a basis for his valuation that dhl and dhli had never required a royalty in their relationship because we have already found that these transactions were not necessarily in all respects at arm’s length petitioners’ expert’s approach is flawed in its premises petitioners’ expert valued the dhl trademark using separate assumptions for the domestic and foreign portions of its value using a 31-percent royalty rate based on a 1-percent discount rate to the dollar_figure percent rate agreed to by the parties beginning in future revenue estimates a 6-percent growth rate and a 1-percent weighted average cost of capital and or discount rate he concluded that the u s trademark rights had a maximum value of dollar_figure million using a 31-percent royalty rate future revenue estimates and a 4-percent discount rate he concluded that the non-u s trademark rights had a maximum value of dollar_figure million as noted above that results in a worldwide value of dollar_figure million for the dhl trademark thus each of the trademark valuation experts has used assumptions rates and factors that were useful in reaching the grossly disparate amounts to assist the court as a fact finder in these cases in particular however we feel that respondent’s experts have used more reasonable rates and factors and their assumptions and approach are not as flawed as petitioners’ expert’s because of his acceptance that the transaction was at arm’s length we find it peculiar that petitioners’ expert could expect to derive an independent fair_market_value by accepting the parties’ values and rates because his objective was to reach a fair_market_value however petitioners’ expert accepted rates used in the transaction under consideration and then reduced their effect by discounting them to a present_value that approach does not serve to assist the court in measuring whether the parties were at arm’s length and or whether the value they used was a fair_market_value petitioners’ expert’s approach to valuation begs the question and is fatally flawed we are not constrained to follow the opinion of any expert when the opinion is contrary to our own judgment we may adopt or reject expert testimony whichever in our judgment is most appropriate 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 we are not limited to choosing the opinion of one expert over another but may extract relevant findings from each in reaching our own conclusions 84_tc_722 although respondent’s experts’ approaches were more reasonable in terms of the rates used we do not agree that the value they have determined can be isolated as being attributable to the trademark in reaching that conclusion we have to some extent relied on petitioners’ experts who opined that the dhl network has value over and above the stated equity that should be attributable to intangibles other than the trademark in particular we find persuasive the concept that the dhl network enjoyed an intangible benefit from its existing infrastructure and operating know-how that created a barrier to entry of others into the same marketplace that principle was borne out when dhl attempted to expand its domestic market share and to some extent was unable to compete with the established market leaders which had operating cost-effective infrastructures in place that same phenomenon occurred when a successful leader in the domestic delivery market attempted to break into the european market in that instance it was the dhl network in place in foreign countries that to some extent limited the competitor’s market entry success finally in some circumstances it has been shown that the trademark or name is of lesser value to a firm with an established trademark or name that wishes expansion and ultimately needs only the infrastructure and know-how to be successful accordingly we are convinced that intangibles other than the trademark account for some portion of the income benefits that have been estimated by the parties’ experts in the same manner as we have disagreed with respondent’s experts’ opinions that all the value of intangibles should be attributed to the trademark we likewise disagree that all or substantially_all of the excess or intangible value should be attributed to nontrademark intangibles the answer lies somewhere in between some of the factors we have considered include the fact that the dollar_figure million amount set by the foreign investors in their initial offer was not based on value but instead was intended to bolster dhl’s financial condition so as to maintain it as a viable part of the dhl network the reduction from dollar_figure to dollar_figure million was not based on the objective reality of trademark value but was more motivated by business and tax planning considerations between parties those parties were attempting to negotiate a result or solution where the existing shareholders would receive some return on or redemption of their capital holdings and the foreign or new investors wished to find a synergetic enhancement of their existing international airline and freight capabilities the fact that the dhl shareholders may have countered with a dollar_figure million offer in this setting may reflect the value placed on the trademark asset by its owners but is again tempered by the type of relationship that was being formulated and the needs of the parties essentially the dhl shareholders after failing to strike a deal with a prior potential merger partner were more motivated or determined to find a partner to resolve the financial and marketplace problems they confronted after extensive negotiations with the foreign investors the dhl shareholders were confined to a fixed maximum sale price that the foreign investors steadfastly refused to move from on several occasions the foreign investors’ rigidity on price eventually resulted in a cessation of negotiations and discussions ultimately the parties were willing to vary prices of individual assets eg reduction of the trademark price from dollar_figure to dollar_figure million without changing the total price of the transaction in that environment it is less certain that the offers and counteroffers represented as to each individual asset a fair_market_value the parties’ experts have placed us in an environment where it is more difficult to precisely value the trademark within the universe of intangibles that may account for the income benefits enjoyed by the dhl network and other attributes that may affect the value of the trademark we must however decide the value of the trademark as a stand-alone asset and accordingly segregate its value from those of other intangibles petitioners have steadfastly held to their primary position that the trademark had a dollar_figure million value and at most there is a dollar_figure million ceiling on value they maintain that the transaction was at arm’s length and or that the involvement of the foreign investors caused an environment where the agreed-to prices represent fair_market_value we have concluded that petitioners’ premise cannot be sustained petitioners have also allowed the question of whether bain’s dollar_figure million comfort letter was for the worldwide rights and other related matters to remain murky for example petitioners’ experts have attempted to show that intangibles other than the trademark were responsible for dhli’s success in the marketplace those other intangibles however have not been clearly defined and no specific value s were assigned to them respondent has not provided any assistance regarding any intangible other than the trademark and takes a position diametrically opposed to petitioners’ we have been convinced that to some extent the success of the dhl worldwide network is attributable to name recognition and to some extent to cost know-how and other_benefits attributable to the operating infrastructure in place the parties have left us with a blunt tool with which to cleave the trademark from the other intangibles the extreme differences in the parties’ experts’ results and variables have not helped to fine-tune our thinking we accept respondent’s approach to measuring the intangibles and conclude that the value of all the unbooked intangibles is dollar_figure million on the basis of our best judgment and after considering the record and opinions of all experts we conclude that the worldwide rights to the trademark had a dollar_figure million value as of without considering any impairment to the quality of dhl’s ownership our valuation considerations however do not end here because dhl’s ownership of the worldwide trademark is subject_to imperfections and open to question we must consider those imperfections and factor them into the value that a willing buyer would pay it is axiomatic that a willing buyer would not pay full value to a seller whose ownership of the asset is in any manner questionable although we have found that as between dhl and dhli the license agreement was sufficient to place worldwide ownership in dhl as a legal and technical matter there may be problems in asserting dhl’s rights to the trademark in more than foreign countries where the trademark has been registered in dhli mnv’s names without reference to dhl to a potential buyer imperfections in dhl’s trademark ownership eg the foreign registrations present potential legal problems and possible controversy delay and litigation expense there is no question that these circumstances would have a profound and substantial effect on value we also recognize that the international portion of the dhl network was more successful than the u s portion and on the basis of the financial data presented and other indications in the record we would conclude that about two-thirds of the value of the trademark was sourced in its value outside the united_states with a dollar_figure million worldwide value we find that dollar_figure million was attributable to the portion of the network outside the united_states here again the parties have failed to provide guidance with respect to the effect of dhl’s ownership imperfections on the value of the trademark the parties argued that dhl either did or did not own the worldwide rights to the trademark the parties’ reasons for their positions caused our holding that dhl owned the worldwide rights but that the ownership was in some ways imperfect the all-or-nothing approach of the parties does not adequately address any discount that may be appropriate to account for the ownership defects an imperfect title or cloud on ownership would result in a marketability discount a marketability discount is generally thought to be necessary where the buyer may incur out-of-pocket expenses or other costs due to some aspect or defect in the asset being purchased for example in an arm’s-length transaction involving unlisted stock there would be a significant discount reflecting the out-of-pocket expenses or other costs to prepare a security for public sale or to compensate the buyer of an unmarketable security for its lack of liquidity see 92_tc_312 any cloud on title or ownership of property no matter how slight will have a negative effect on the value of the property adams v commissioner tcmemo_1985_268 in adams the fair_market_value of a bombsight was decided to be dollar_figure and was discounted by dollar_figure dollar_figure percent for what appears to be a minimal cloud on the taxpayer’s title in certain cases involving the value of shares of stock where there was question about the legal effect of certain terms or attributes of the stock the stock value was discounted to in part reflect the legal questions and the potential for litigation and costs attendant thereto see estate of newhouse v commissioner t c pincite 55_tc_172 with respect to the dhl trademark outside the united_states although as between dhl and dhli the ownership was in dhl the trademark had been registered in some countries in dhli’s mnv’s or their subsidiaries’ or agents’ names without mention of dhl’s interest a buyer could be financially burdened with perfecting its right to those registrations in some or all of the countries the potential for delay expense inconvenience etc could be immense and would present a huge potential for out- of-pocket expenses or other costs to a potential willing buyer to adequately reflect those legal problems and potential costs a 50-percent marketability discount is appropriate because the international portion of the dhl network produces about two-thirds of the business and or profit dollar_figure million of the dollar_figure million fair_market_value of the dhl trademark can reasonably be attributed to that portion applying a 50-percent marketability discount to the dollar_figure million foreign portion results in a discounted value for the dhl trademark of dollar_figure million worldwide and we so hold effect of sec_482 regulations on allocation of value next we consider the parties’ collateral arguments concerning the amounts allocable under sec_482 and underlying regulations petitioners rely on a portion of the regulations that provide that when one member of a controlled_group transfers intangible_property to another member of the group the district_director may make appropriate allocations to reflect an arm’s length consideration for such property or its use sec_1 d i income_tax regs more specifically petitioners argue that the district_director may not make such an allocation unless or until the developer of the intangible_property has transferred it to another member of the controlled_group petitioners rely on the following language in the regulation in the absence of a bona_fide cost-sharing arrangement as defined in sec_1_482-2 where one member of a group of related entities undertakes the development of intangible_property as a developer within the meaning of sec_1 d ii c no allocation with respect to such development activity shall be made until such time as any property developed or any interest therein is or is deemed to be transferred sold assigned loaned or otherwise made available in any manner by the developer to a related_entity in a transfer subject_to the rules of this paragraph sec_1_482-2 income_tax regs petitioners contend that the application of this regulation requires the determination of what intangible_property was developed which entity was the developer within the meaning of sec_1_482-2 income_tax regs and whether the developer transferred the intangible_property to a related_entity petitioners argue that dhli was the developer of the dhl trademark outside of the united_states and accordingly that portion should not be allocated or reallocated to petitioners petitioners note that the application of these regulations is not dependent upon ownership respondent argues that petitioners’ proposed application of the so-called developer-assister regulation is factually and procedurally incorrect in these cases respondent contends that the facts here show that dhl was the developer of the trademark and that there was no cost-sharing agreement between dhl and dhli respondent points out that dhl licensed the trademark to dhli under the moa and subsequent amendments and that petitioners have failed to show that any expenditures incurred by dhli were more than would have been incurred at arm’s length under those circumstances so as to trigger the need for an allocation under the regulations our review of the regulations and some of the examples cited therein lead us to the conclusion that petitioners’ interpretation does not work when applied to the facts in our record first there was no specific cost-sharing agreement with respect to development enhancement or maintenance of the dhl trademark petitioners have presented evidence that over a period of years dhli spent substantially more on advertising than dhl we have no way of measuring those expenditures’ effect on the value of the trademark that is especially so where petitioners’ experts in contradiction to petitioners’ argument on this point opined that the trademark has limited value and that the excess value of dhli that may be indicated is attributable to intangibles other than the trademark having found a value higher than what petitioners argue was the limit petitioners argue that dhli is the developer of the non-u s portion and is responsible for the value we have found petitioners then contend that respondent should have reduced any adjustment to dhl based on an arm’s-length or fair_market_value by the amount attributable to dhli in developing or assisting in developing the non-u s trademark overall petitioners have not carried their burden of showing the requisite fact pattern for the relief they seek--reallocation reduction for the international portion of the trademark value to some extent our reduction of the trademark value from dollar_figure million to dollar_figure million accounts for dhli’s efforts in registering and perfecting the trademark rights the related parties’ relationship regarding the use of the dhl trademark was not a textbook example of a licensing agreement but it was sufficient to bind these related parties and to effectuate control_over the use of the trademark there was no agreement or evidence of an agreement to permit dhli’s separate development of the dhl trademark other than as a licensee dhl employees and or officers did not agree with limited exceptions to dhli’s use or registration of the trademark in its own name petitioners argue that the subject regulations are not concerned with ownership but in the same context also argue that a trademark may be owned by different interests and separately owned in different countries we have already addressed this question in considering the trademark ownership next petitioners rely on language in sec_1 d ii c income_tax regs which provides guidance as to some of the factors to be considered in determining which member of a group of related entities is a developer as follows of all the facts and circumstances to be taken into account in making this determination greatest weight shall be given to the relative amounts of all the direct and indirect_costs of development and the corresponding risks of development borne by the various members of the group other factors that may be relevant in determining which member of the group is the developer include the location of the development activity the capabilities of the various members to carry on the project independently and the degree of control_over the project exercised by the various members in this regard petitioners argue that dhli bore the costs and risks of registering protecting and promoting the trademark outside the united_states respondent counters that petitioners cannot isolate the registration of the trademark outside the united_states as making dhli the developer respondent explains that dhli is a licensee and there has been no showing that the costs incurred for registration and or enhancement of the trademark were more than a licensee would have expended at arm’s length in addition respondent points out that the dhl network at least in the customer’s or the public eye was a single network and that therefore any enhancement was not readily segregable for purposes of allocation respondent also questions which of the dhli mnv entities bore the cost of advertising or marketing the trademark outside the united_states in that connection it was the international operating subsidiaries and perhaps agents that bore those costs in their respective countries and they were mostly mnv subsidiaries finally we cannot ignore the paradox of petitioners’ argument how can it be that dhli spent hundreds of millions of dollars developing advertising the dhl trademark outside the united_states but the parties to the transaction reached an arm’s-length value of dollar_figure million we find on this record that dhl established the trademark and is the developer within the meaning of the regulations even if dhli had to some extent assisted in developing the trademark petitioners have not shown that dhli expended any more than an arm’s-length amount in connection with a licensee’s use development enhancement or maintenance of the trademark more significantly the dhl network is a related group of entities that pursued the expansion of the network in concert petitioners have attempted to mix the registration and advertising costs the mere filing of the registrations does not make dhli the developer of the trademark moreover the advertising both within and without the united_states was promoting or marketing dhl’s worldwide network customers in any country were intended to understand that their item could be delivered anywhere in the world including the united_states europe the far east etc accordingly advertising in one part of the world easily could have generated responsive business from the destination location finally we have not been provided with the means to evaluate the effect of the advertising on the value of the dhl trademark in order to attribute or limit any or all of dhli’s and or mnv’s advertising costs solely to the value of the dhl trademark outside the united_states petitioners would have to show that the effect of the advertising was so limited petitioners have not shown that or that dhli bore more of the cost than an arm’s-length licensee would have bornedollar_figure petitioners bear the burden of showing that existence of an arm’s-length price value or the absence of it in this instance and have failed to do so see sundstrand corp v commissioner t c pincite accordingly we hold that upon the sale of the trademark by petitioners to dhli mnv and or its successor s no setoff or reduction of the dollar_figure million value is warranted under sec_1_482-2 income_tax regs respondent's alternative argument--the alstores doctrine our last consideration regarding the trademark valuation involves respondent’s alternative argument respondent contends that dhl’s right to use the trademark after the sale represented additional consideration received by dhl on the sale this concept derives from alstores realty corp v commissioner petitioners also made the argument that even if dhli was not considered to be the developer the sec_482 regulations would permit respondent to allocate or set off the portion of assistance dhli provided toward the value of the intangible we note that respondent has not attempted such an allocation or setoff and it does not appear that respondent may be compelled to do so even if such an allocation or setoff were appropriate as we have already explained petitioners have not provided a means by which such an allocation or setoff could be rationally determined petitioners have chosen to be bound by the less detailed and inclusive version of the sec_482 regulations that apply to intangibles but they used examples from the revised version to support their argument on these points we suspect that petitioners’ resort to latter-day regulations was motivated by the examples provided under the regulations which we found did not fit the factual pattern presented in this record t c and the companion case of 46_tc_375 and hence has been referred to as the alstores doctrine the alstores case involved real_property that had been offered for sale for dollar_figure million and was eventually sold for dollar_figure with a rent-free leaseback to the seller the court held that the rent-free lease constituted additional consideration for the real_property the alstores case involves a factual conclusion that additional consideration was received in the form of a rent-free lease subsequent cases have made similar factual holdings one such case involved a trademark and addressed the question of whether the transfer of the trademark was a sale or a license ie whether the seller retained sufficient control or ownership over the trademark to render the interest sold a license rather than ownership see 494_f2d_1340 8th cir revg and remanding tcmemo_1973_ here respondent contends that petitioners sold the entire_interest in the dhl trademark and retained no ownership_interest so that the 15-year royalty-free use by dhl was a license back that represented additional consideration petitioners make several arguments in response to respondent’s position these arguments can be summarized as follows the form of the transaction reflects that dhl reserved the 15-year rights to use the dhl trademark in the united_states sec_1253 superseded the alstores doctrine as it relates to a trademark and the alstores doctrine does not apply in the factual setting of these cases we agree that the alstores doctrine does not apply in the factual setting of these cases we have undertaken a complete analysis of the trademark value in these cases we have decided that dhl owned the worldwide rights to the dhl trademark sold the worldwide rights and that a sec_482 adjustment should be made to dhl’s income to reflect the adjusted fair_market_value of the trademark unlike the alstores case here the total value of the trademark has been considered and the factual predicate for additional value does not exist in alstores the court to some extent filled the gap between the dollar_figure million asking price and the negotiated dollar_figure price with the value of the rent-free use retained by the seller no such gap in value exists here accordingly we hold that there was no compensation in addition to the value we have decided for the trademark v allocation of dhli income to dhl from imputed royalties imbalance transfer and network fees for the period through a background in addition to making allocations regarding the selling_price of the dhl trademark respondent also made adjustments allocating dhli income to dhl attributable to royalties for use of the dhl trademark for through and for fees from dhli to dhl for delivery services in the united_states and for imbalances and transfers finally respondent determined that dhl should share in some of dhli’s income which was determined in connection with dhli’s network fees as between dhl and dhli no royalties were charged for use of the dhl trademark and until no charge was made for the imbalance and transfer services beginning in a cost plu sec_2 percent fee was to be charged to the party with the excess of shipments to the other and for dhl’s transfers of dhli’s shipments through the united_states respondent contends that the 2-percent fee was inadequate to fully compensate dhl the proposed royalties and the transfer and imbalance items are necessarily interrelated and to some extent inversely proportionate the royalty rate must be tied to the value or income capacity of the trademark the fees for services for use of another company’s infrastructure and ability to efficiently deliver packages is related to the physical facilities and the intangibles we have described as existing infrastructure and operating know-how we have been convinced that the trademark and the other intangibles are equally important in terms of the dhl network’s income potential accordingly within the context of all intangibles to the extent that the royalties are less royalties for years prior to are relevant because they affect the computation of net operating losses carried into the taxable years before the court important or valuable the value of the infrastructure and operating know-how are more valuabledollar_figure b royalties dhli did not pay dhl royalties before the transaction after the transaction and transfer of the trademark no royalty was to be charged to dhl for the first years and a dollar_figure percent royalty was to be paid beginning one of respondent’s experts keith reams reams applied a percent royalty to the dhli and mnv courier revenues to reach the following royalty revenue amounts dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent’s other expert applied a 75-percent royalty to the combined revenue of dhli and mnv reduced by revenue from another entity and for the years and the imbalance fees from dhl to reach the following royalty revenue amounts because of the complex interaction of these concepts the relationship cannot be completely proportionate we only emphasize that there is some correlation between them dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioners argue first that no royalty was due from dhli because it was the developer and second if we should find that dhl was the developer and or owner of the trademark no royalty would be due under an arm’s-length standarddollar_figure petitioners contend that this is so because of reciprocal benefits to both dhl and dhli under the mutual agency agreement petitioners rely on a regulation that indicates that a cash petitioners did not offer an expert who proposed a royalty rate for use of the dhl trademark petitioners’ experts concluded that the trademark had little or no value and that accordingly no royalties are warranted another of petitioners’ experts in reaching a value for the trademark used the parties’ 75-percent rate to begin in discounted to an amount that he believed would apply in the discounting was a present_value approach although a present_value approach has been held appropriate to reflect the time_value_of_money no meaningful reason was advanced for discounting a royalty rate for the passage of time the value of a trademark or the amount of a royalty does not automatically increase or decrease with the passage of time finally one of petitioners’ experts an economist provided his opinion of all respondent's statutory notice sec_482 adjustments including the trademark value royalties imbalance fees transfer fees etc his critique of respondent’s determinations was based on the information available to respondent at the time the notice was issued and not on the substantial amount of information that was exchanged by the parties after the issuance of the notice this expert’s report had some relevance to the question of whether respondent’s notices of deficiency were arbitrary or capricious but is out of sync with the evidence the court must evaluate on the basis of the record royalty is not the only arm’s-length consideration for_the_use_of intangible_property the transfer or use of other reciprocal rights can also represent fair_market_value that regulation sec_1_482-2 income_tax regs contains the following to the extent appropriate an arm’s length consideration may take any one or more of the following forms a royalties based on the transferee’s output sales profits or any other measure b lump-sum payments or c any other form including reciprocal licensing rights which might reasonably have been adopted by unrelated parties under the circumstances provided that the parties can establish that such form was adopted pursuant to an arrangement which in fact existed between them petitioners also make two other arguments against respondent’s royalty determination first they argue that even though dhli had contracted with independent agents in several countries for delivery service those agents were allowed to use the dhl name without payment of a royalty petitioners also cited a few other examples of royalty-free use of a name second petitioners argue that a royalty payment from dhli to dhl does not make economic sense in that regard petitioners contend that dhl received a benefit in the form of dhli’s development of an international network into which dhl could make shipments respondent counters first that dhli was not the owner and or developer of the trademark and we have so held with respect to petitioners’ other two arguments respondent contends that petitioners did not produce credible specific or appropriate comparables first respondent suggests that no royalties were charged for the agents’ use because it would have been subject_to tax withholding in the agents’ countries although respondent’s suggestion appears to be a matter of speculation the record does reflect that within the dhl worldwide network the approach was to net out fees and to avoid charges between related and unrelated entities involved in the network finally respondent points out that petitioners’ argument that dhl obtains other reciprocal benefits ignores the fact that dhli received the same benefits from dhl respondent’s experts surveyed a wide range of businesses and found a broad range of royalties for trademark use from a low of to a high of percent respondent’s experts settled on and 1-percent rates although the average and median rates would have been much higher this gravitation to a lower percentage reflects both experts’ recognition that a fair royalty would be a relatively low percentage in the setting of these casesdollar_figure we found some interesting paradoxes in comparing the parties and their experts with those in another case involving trademarks and arm’s-length royalty issues nestle holdings inc v commissioner tcmemo_1995_441 in that case the taxpayer was arguing for higher royalty rates and the commissioner was arguing for lower royalty rates the parties and to some extent the experts’ reports in nestle made very similar arguments to those made by the parties in these cases except the arguments were made by the opposite parties for example the taxpayer argued against zero royalties these paradoxes have no probative value in the cases now before the court but only serve to further illustrate the malleability of the parties and their experts the applicable standard for determining an arm’s-length royalty is the amount that would have been paid_by an unrelated party for the same intangible_property or its use under the same circumstances sec_1_482-2 income_tax regs under that same regulation the best indicator would be transfers by the same transferor to unrelated parties involving the same or similar intangible_property under the same or similar circumstances if a sufficiently similar transaction involving an unrelated party is not available the arm’s-length amount is determined under the facts_and_circumstances_test of sec_1_482-2 income_tax regs petitioners offered examples of independent agents who were a part of the dhl network those agents were allowed to use the dhl name without payment or with a nominal payment if local law required some payment regarding the use of the dhl name respondent contends that the arrangement with the agents is not comparable because dhli did not charge the agents a royalty in order to avoid the agents’ countries’ withholding_tax whether respondent’s contentions are correct or not petitioners have not shown that the circumstances with dhli and certain agents were sufficiently similar transactions and whether the agents were sufficiently unrelated parties so as to be used as the preemptive means of setting an arm’s-length standard all petitioners have done is show that no royalties were charged within the dhl network that does not mean that no royalty should have been charged that does not show that zero is an arm’s-length royalty for purposes of these cases no similar transaction occurred outside the dhl network after reviewing the facts and circumstances and the experts’ reports we agree with respondent that a royalty would have been charged as between unrelated or arm’s-length parties as to petitioners’ argument that dhl received some benefit other than cash such benefits have not been quantified and or shown to be within the range of arm’s-length royalties in that regard it is petitioners’ burden to show the royalty amounts and that they are arm’s length which they have failed to do the ability to deliver has value and the recognized name that customers will seek out for delivery service also has value the dhl name as we have already found has value and its use likewise has value it is our understanding however that the dhl name was not the only factor for the financial success enjoyed by the dhl network in a like manner to our discount of the trademark value we hold that a dollar_figure percent royalty rate would be appropriate in the circumstances of these cases we agree with respondent’s experts’ use of a royalty at the lower end of the range and find the dollar_figure percent amount is more appropriate additionally it is the rate used by the parties after the foreign investors collectively had a majority stockholding in the international portion of the dhl network it is also the rate used by one of respondent’s experts and by petitioners’ expert albeit in a discounted form respondent relied on the expertise of keith reams who used a 1-percent rate to arrive at the royalties listed above we approve reams’ approach with the exception that the royalty rate should be reduced to dollar_figure percent c imbalance and transfer fees beginning in dhl performed delivery services in the united_states for dhli the services took the form of the delivery of inbound items and the transfer of items passing through the united_states from one foreign jurisdiction to another similarly dhli performed delivery but no transfer services for dhl in dhli’s international jurisdictions until no reimbursement of any kind was made to either entity in procedures were implemented that provided that the party with excess outbound shipments to be delivered in the other’s jurisdiction would pay a cost-plus-2-percent payment to the party that handled the excess shipments for through dhl handled dhli’s shipments that were in excess of dhl’s outbound shipments to be delivered outside the united_states similar provisions were made for payment for transfer items which occurred only in connection with the movement of items through the united_states and so payments were to be made only by dhli to dhl respondent does not question dhl’s and dhli’s agreement or their methodology but argues that imbalance payments should have been made for years prior to for excess shipments imbalance and for transfer items handled by dhl for dhli as to the year and later respondent contends that the 2-percent markup was not at arm’s length and was inadequate to compensate dhl or dhli petitioners again argue that the arrangement between dhl and dhli was commercially reasonable and within a range that would have resulted from arm’s-length negotiations between unrelated parties petitioners argue that the approach used was comparable to the express mail arrangements between the u s postal service and other national postal administrations during the 1970’s or about the same time as the reciprocity began between dhl and dhli petitioners also cited one such arrangement between unrelated entities respondent argues from a stronger position because of the implementation of a cost-plus arrangement for the excess or imbalance petitioners try to explain this away by contending that the circumstances extant at that time should not determine what was commercially reasonable in earlier periods petitioners also point out that dhl did not maintain detailed cost information before the parties proffered expertise to the court on these matters petitioners offered an economist who analyzed the imbalance and transfer fees between dhl and dhli and an economist specializing in the economics of regulated industries including the u s postal service who examined the reasonableness of the imbalance fees from the perspective of the postal community respondent proffered an economist to opine on an arm’s-length markup percentage for imbalance and transfer services between dhl and dhli and to determine the imbalance and transfer costs and fees for years prior to first we consider the report of petitioners’ expert who used the practices of the postal community to analyze the reasonableness of the imbalance fees petitioners point out that their practice of no fees for imbalance and transfers was based on the postal system approach their expert explains that initially postal systems of the world accepted the premise that mail flows between two given countries essentially in balance ie it is expected that each outgoing letter will engender an incoming reply consequently there was a form of reciprocity at some point the postal community determined that the incoming- outgoing balance assumption was no longer valid that recognition occurred in and evolved through petitioners’ expert states that dhl and dhli recognized the need to change in the mid-1980’s and was able to implement it only as of as of however a convention among postal systems established a weight-based fixed or level rate of centimes per kilogram of excess mail received with a swfbig_number thresholddollar_figure it appears that the monetary units used for the convention are swiss francs as time progressed the convention was modified for inflation and to take into account varying and more specific information and fees respondent agrees with the postal system analogy and does not question dhl and dhli’s methodology but contends that the postal community recognized that its basic assumption was no longer valid in whereas petitioners essentially ignored the imbalance until they were forced to change their imbalance or transfer practices respondent contends that dhl and dhli changed their practices in only after those practices were brought into question by a regulatory agency and or an administrative law judge we agree with respondent on this point--it was reasonable for petitioners to fashion their imbalance and transfer approach after that used in the postal community but that does not explain why it was appropriate to wait until to address the imbalance in addition we cannot accept petitioners’ argument that it would have been difficult to quantify any imbalance or transfers because of the manner in which their records were kept there is no doubt that petitioners would have found some reasonable way as respondent’s expert did to determine the imbalance or transfer costs if they were dealing with an unrelated third party with whom a reciprocal agreement existed accordingly we proceed to decide the arm’s-length percentage compensation that would have been charged by independent parties petitioners’ other expert an economist analyzed the transfer price between dhl and dhli although dhl and dhli applied their cost-plus approach for imbalances and transfers on a per-shipment basis times a weighted average delivery cost and percentage markup petitioners’ expert analyzed the cost for all reciprocal shipments and arrived at a different result from dhl and dhli and from respondent’s approach by estimating a substantial cost differential between dhli and dhl larger for dhli petitioners’ expert concluded that any adjustment for the imbalance whether computed at cost plu sec_2 or percent markup would result in a substantial adjustment in dhli’s favor for all years under consideration respondent’s expert used or accepted the same methodology as dhl and dhli had used to compute the imbalance but he used a percent as opposed to the 2-percent markup that was used by dhl and dhli respondent’s expert concluded that there should be an imbalance adjustment for pre-1987 years and an increase in dhl’s and dhli’s adjustment for the years where a 2-percent markup was used because respondent’s expert used the same approach or methodology called for in the agreements between dhl and dhli we consider his report first and then we will contrast and consider petitioners’ expert’s approach although the taxable years before the court are and respondent is able to determine sec_482 adjustments to earlier years because of the existence of net operating losses carried from the 1970’s and 1980’s that petitioners have claimed in the years before the court accordingly respondent seeks the allocation of imbalance and transfer costs and 4-percent markup sec_25 for the years through and increases in the markup rates for imbalance and transfer computations from to percent for through it should be noted that the imbalance for and resulted in a payment from dhl to dhli in that regard respondent contends that the 4-percent rate should apply to that payment and an allocation made favoring petitioners respondent’s pre-1987 proposed adjustments are larger because they include the cost and the markup whereas the through adjustments cover only an increase in the markup percentagedollar_figure respondent’s expert an economist by using information reported by dhl including financial statements and annual respondent used a 15-percent markup in the statutory notice determination the adjustment for the years and forward where dhl and dhli used a cost plu sec_2 percent markup are relatively small in that they usually represent the difference between the and 4-percent markups for example the adjustment computed by respondent’s expert which represents respondent’s trial position and represents a reduced markup percentage from down to for the tax_year is dollar_figure for the imbalance and transfers that is so because respondent does not question the parties’ approach and computation of the base costs to which the markup percentage is applied in contrast for years prior to dhl and dhli did not address the imbalance and the cost factor was not paid on the imbalance this difference accounts for relatively larger combined adjustments for the imbalance and transfers ranging from dollar_figure5 million for up to dollar_figure0 million for budgets was able to find the number of outbound shipments for the years through and the inbound shipments for forward for through he assumed that inbound shipments grew at the same rate as outbound shipments for through no data were available and he assumed that outbound and inbound shipments grew at the same rate as courier revenues which were available the imbalances were calculated as the difference between inbound and outbound shipments finally average cost per shipment was available from through and reflects a downward trend from dollar_figure in to dollar_figure in information also showed that the cost per transfer shipment also fell from dollar_figure in to dollar_figure in and went up to dollar_figure in he therefore assumed that airline transportation costs were trending down and had been higher during the period through to be conservative he averaged the known imbalance and transfer costs to arrive at dollar_figure and dollar_figure as the amounts to be used for imbalance and transfer costs respectively for the through period respondent’s expert next used a comparable company approach to determine a markup of percent on cost for imbalance and transfer shipments the five companies selected were clearly in the same business and their net sales less operating_expenses were used to determine an operating_profit which was divided by operating_expenses to reach a markup percentage on costs the comparable period used was through and it produced average markups ranging from a negative percent to a positive percent the median percentage wa sec_4 percent the amount used for all years by respondent’s expert petitioners do not dispute the information that respondent’s expert derived directly from financial and business records but disagree with his estimation and extrapolation process to approximate or estimate the imbalance that existed in years for which no specific records were maintained by petitioners in particular petitioners contend that growth in outbound shipment volumes cannot be determined by means of the growth rate in annual revenues petitioners indicate that the relationship between dhl’s growth rates should not be used to gauge inbound shipment growth which relates to dhli’s business this approach petitioners argue does not accurately estimate actual results petitioners also point out that respondent’s expert was selective in his use of projection material in that he used data to project through figure estimates rather than the more contemporaneous information that was available from through although the criticisms made by petitioners are numerous petitioners have not offered a more accurate method of estimating the actual imbalances that existed during the years in question respondent’s expert attempted reasonably to compute the imbalance and used accepted methodology which petitioners have criticized but not shown to be incorrect or unreasonabledollar_figure petitioners also criticize respondent’s expert’s comparable approach in reaching a 4-percent markup based on comparable companies they point out that the removal of one of the five comparables federal express drops the weighted average from percent to dollar_figure percent although petitioners are mathematically correct they do not address the fact that federal express represents by far the largest share of the domestic market in which petitioners were engaged petitioners also complain that respondent’s expert’s comparables are taken from through information and should not be extrapolated back to years through here again petitioners complain but do not provide more timely or appropriate comparables respondent’s expert has made adequate and uncontroverted explanations for his assumptions on this aspect as explained above petitioners’ approach to respondent’s position on the imbalance adjustments is that petitioners’ expert’s total cost analysis would result in an imbalance requiring payment to dhli in all years if the court decides that a sec_482 adjustment for imbalance fees is warranted petitioners’ expert did not directly address respondent’s expert’s approach but focused on a total cost approach as opposed to an imbalance approach that he projected would reflect that the imbalance actually favored dhli during the years in question we address petitioners’ expert’s report later in this opinion then petitioners argue that dhli would be entitled to an setoff for its greater cost factor the proposed setoffs would more than obviate the adjustments respondent advances in this litigation accordingly we next consider petitioners’ expert’s report on this subject petitioners’ expert begins by an analysis of the arrangement between dhl and dhli for imbalance and transfer shipments he concludes that their arrangement cost-plus as opposed to a fixed-fee or flat-rate is in accord with the postal system model and is consistent with arm’s length practice in the context of the overall complex contractual relationship between dhli and dhl he then states without explanation that if the court determines that dhli and dhl are commonly controlled then they should each receive from the other the costs incurred for delivering all documents and or packages for the other plus a normal return on those costs that however is not the agreement between the parties or the approach used in the postal system model the agreement of dhl and dhli was to compensate only the party who delivered the excess number of shipments at a weighted average delivery cost of the person performing the service the weighted portion of the agreed formula is dependent on the types of items delivered ie documents or packages parcels a higher cost is usually attributed to the packages parcels petitioners’ expert opined that dhli delivery costs are greater than dhl’s because of the higher airport costs complication of delivery in foreign countries and the greater distances he concludes that the difference in delivery costs is so great that without considering the excess shipments or imbalance dhl should owe dhli the magnitude of the expert’s approach is illustrated by the difference in a single year for the year under dhl and dhli’s agreement dhl handled more shipments for dhli than the reverse and dhli owed about dollar_figure million including the weighted cost and a 2-percent markup under petitioners’ expert’s approach dhl would owe dhli about dollar_figure million a difference of over dollar_figure million or four times the amount agreed to by dhl and dhli for a single year we cannot accept the premise or reasoning advanced by petitioners’ expert for a gross up of the parties’ reciprocal costs as representing an arm’s-length relationship petitioners’ expert seems to be contending that his approach is appropriate for controlled corporations but he has not explained why it is representative of an arm’s-length approach additionally respondent has not questioned the cost approach used by petitioners for the imbalance only the markup rate that was used the record here does not support petitioners’ expert’s supposition the parties to the agreement did not intend or expect that one party or the other would always suffer the imbalance as we understand the premise for the approach actually used it contains the assumption that the imbalance would vary as between the parties as it did between the and years from reviewing the facts of these cases and some of the experts’ reports it is our understanding that independent arm’s length parties who enter into reciprocal exchanges of services do so because of perceived benefits each gains from use of the other’s facilities one possible reason for such a reciprocal agreement is to expand service available for customers and potential customers without the capital infrastructure costs that would otherwise be incurred although one party’s costs may be greater or less than the other’s that is not the basis for the reciprocity ultimately a reciprocal agreement envisions that compensation occur when one of the parties performs more services for the other than are received that is the case here and petitioners’ expert although accepting that the approach of dhl and dhli was at arm’s length devised an approach that ignored the parties’ understanding in addition to the theory and substance deficiencies in petitioners’ expert's report respondent points out the following flaws many of the numbers for and are not supported in the record and no analysis was provided as to how they were calculated the position is taken that petitioners’ expert’s estimated numbers were more reliable than dhli’s actual numbers even though a large portion of dhli’s financial information does not exist in this record the expert used and cost figures for dhli which are different from those used by the parties and contained in the record the expert used a 15-percent markup same as used in the notices of deficiency but different from the percent advanced by respondent for purposes of litigation and percent used by the parties without analysis of comparable companies to determine what an appropriate_markup should be and respondent also points out that petitioners argued that the 15-percent markup used for the notice determinations was arbitrary and capricious and the expert’s use of package or document weight is unjustified and does not comport with the parties’ agreement that uses a weighted cost that accounts for the difference in costs between packages and documents and therefore no further adjustment is necessary to the imbalance cost the record and most of the expertise provided by the parties support dhl’s and dhli’s approach to the imbalance and transfers as one that is arm’s length and we so hold petitioners did not provide any other reciprocal arrangements with unrelated parties that were under the same or similar circumstances as those advanced by their expert see sec_1 d ii income_tax regs accordingly we used a facts and circumstances approach to deciding an arm’s-length markup sec_1_482-2 income_tax regs regarding the failure to account or pay for imbalances or transfers before we hold that arm’s-length and or independent parties would have paid for imbalances and transfers for all years as proposed by respondent’s expert beginning with we find that respondent’s expert’s estimates of the costs are in part supported in the record and in part based on reasonable assumptions more importantly petitioners who bear the burden of showing an arm’s-length rate and the amount of any services performed by or between the controlled entities have failed to do so in the context of these casesdollar_figure concerning the 4-percent markup estimated by respondent’s expert and advocated by respondent we hold that rate to be more petitioners complained at trial and on brief that they should not be put in the position of rebutting or addressing the opinions of respondent’s experts and that they should be required to address only respondent’s determination in the notices of deficiency for the most part respondent’s trial position is like petitioners’ based on the record and expertise offered to the extent that respondent’s experts have reached different amounts than respondent’s determinations the experts’ conclusions would result in reduced deficiencies for petitioners finally petitioners should not be heard to complain in this manner when they are to some degree responsible for the differences in respondent’s trial position and the notice determinations petitioners resisted respondent’s pre-notice requests for information as previously pointed out in this opinion the movement of information from the parties especially from petitioners to respondent was slow and dilatory respondent’s trial position has evolved with the receipt of information from petitioners which continued into the middle portion of a lengthy trial throughout the pretrial involvement of the court the parties were required to define and explain their positions for purposes of trial in numerous telephone conversations and in written documents pursuant to orders and otherwise accordingly there can be no claim of surprise or prejudice by either party on this point in this setting petitioners’ attempt to limit the arguments and evidence in these cases to the position of an earlier day less-well-informed adversary must fail representative of an arm’s-length rate than the 2-percent rate used by dhl and dhli our decision is based on the comparables used by respondent’s expert and our holding that less of the intangible value resides in the trademark and that the value must therefore reside in other assets and intangibles as advocated by petitioners that value should reside in the ability to deliver packages efficiently and effectively we agree that the know-how and operating ability constituted an important intangible aspect that was in some part responsible for the success of the dhl network accordingly the use of those valuable intangible assets would warrant a fair return a higher markup was not advocated by either party in connection with the type of reciprocal agreement as the one between dhl and dhli in that regard petitioners’ expert used among others a 15-percent markup in the context of a total cost reimbursement environment which as we have explained does not represent the transaction under consideration and does not represent an arm’s-length arrangement in the context of these cases accordingly we sustain respondent’s trial position for cost plu sec_4 percent on imbalances and transfers for through d network fee respondent determined that one-half of the network fees that dhli collected from agents and subsidiary operating companies should be allocated under sec_482 to dhl based on respondent’s expert’s report the adjustment for the through years would total dollar_figure2 million respondent’s position on this allocation is that the dhl shareholders collectively controlled the entities and that the stated ownership did not represent the true relationship between the shareholders respondent builds on this supposition by contending that the shareholders would not divide the network operating profits on the basis of stock ownership according to respondent because the dhl shareholders’ stock ownership did not represent their actual interests the shareholders would divide profits based on their actual interest related to the dhl network as a whole using this type of analysis respondent reaches the conclusion that the shareholders’ true economic arrangement was akin to a partnership the next step in respondent’s theory involves a quantum leap from the shareholders’ relationships to each other into the relationship between the corporate entities respondent’s ultimate conclusion is that dhl dhli and mnv were engaged in a joint_venture using this conjecture-based analysis respondent proposes that his proffered expert’s opinion should be followed to allocate a part of dhli’s income to dhl respondent’s expert proposed to combine the financial results of all three entities dhl dhli and mnv and to allocate their combined profits in proportion to the cost borne by each on the basis of a similar type of analysis petitioners contend that respondent’s proposed network fee adjustment and joint_venture theory are baseless without substance considering the record and inoperable as a matter of law we agree with petitioners we have found as facts that dhl and dhli were allowed to operate and develop separately in their own geographical markets the separate foreign operation and use of dhli was due to regulatory concerns though it may have been nurtured because of tax advantages the business entities within and without the united_states were allowed to operate independently in terms of their marketplace but were commonly controlled within the meaning of sec_482 in that environment dhli over time was more successful than dhl that is not to say that dhli was allowed to become more successful by the dhl shareholders dhli through the 1980’s became the leader in its market and dhl was generally unsuccessful in its attempt to increase its market share in this particular context the success of dhli was not the result of the manipulation of income or expense or the lack of arm’s-length dealings dhl and dhli were separate in order to meet the legal requirements for cab certification whether the shareholders honored that separation in their shareholder relationship is a question that would affect their income from any sale of the entities or in the division of residual corporate income the shareholders’ hypothecation of shareholding ownership should not per se govern the question of whether the income of the corporations was being earned at arm’s length in a similar vein the commissioner has not met with success when using sec_482 to allocate income to a taxpayer who could not legally receive said income 405_us_394 95_tc_323 affd 961_f2d_1255 6th cir here dhl was divided into domestic dhl and foreign dhli operating entities to comply with cab requirements ultimately that division resulted in better income performance for the foreign_entity dhli the purpose of the division was not to shift profits artificially although we found it appropriate to look to the manner in which the shareholders divided the proceeds from the to transaction for purposes of deciding whether there was sec_482 common_control it is not appropriate to use that as a premise for respondent’s tortured syllogism as a factual matter we are unable to find that there was artificial shifting of net incomes of controlled taxpayers with respect to dhl’s and dhli mnv’s profits petitioners have shown that for the most part dhli’s success was attributable to its own actions and operations and not to dhl’s efforts accordingly respondent is without authority to attempt to place them on a parity with uncontrolled unrelated taxpayers 81_tc_520 and cases cited therein the separate existence of dhl and dhli mnv was not in this context used to facilitate the artificial shifting of the net incomes in the form of the network fees or in the context of respondent’s supposition of a partnership or joint_venture accordingly we hold that respondent’s so-called network fee sec_482 determination is not sustained because petitioners have shown an abuse of respondent’s discretion see paccar inc v commissioner t c pincite vi are petitioners entitled to setoffs to any of the sec_482 allocations that have been sustained petitioners contend that they are entitled to setoffs for two types of items one concerns a sale of lasernet from dhl to dhli and the other concerns the total cost theory developed by petitioners’ expert concerning the imbalance adjustment petitioners rely on sec_1_482-1 income_tax regs which provides that if the district_director makes a sec_482 allocation the district_director shall also consider the effect of any other nonarm’s length transaction between the controlled parties in the taxable_year which if taken into account would result in a setoff against any allocation which would otherwise be made provided the taxpayer is able to establish with reasonable specificity that the transaction was not at arm’s length and the amount of the appropriate arm’s length charge as to petitioners’ and their expert’s theory on imbalance based on total costs for services as opposed to costing only the excess in a reciprocal service arrangement we have already held that it does not represent an arm’s-length approach in other words petitioners’ suggested approach for total cost is not any other nonarm’s length transaction instead it represents nothing more than an alternative position being argued for purposes of trial accordingly further consideration of whether respondent should have permitted such a setoff in accord with the above provision of the regulation is unnecessary concerning the lasernet item petitioners offered an expert in software technology who opined that the lasernet technology sold by dhl to dhli in had a value of between dollar_figure million and dollar_figure million rather than the dollar_figure million price paid_by dhli accordingly petitioners seek a dollar_figure million setoff to the allocation respondent’s imbalance transfer and royalty allocations as advanced at trial are less than the proposed setoff amount and accordingly no adjustment would result if petitioners are sustained on this item as a factual matter we have found that a major purpose of the sale of lasernet from dhl to dhli was to raise capital for dhl which was engaged in expansion and experiencing financial difficulties the peculiarity of this situation is that petitioners who first argued that they were not commonly controlled during and that all transactions between the entities were at arm’s length now admit and urge that this transaction was not at arm’s length ie that more than fair_market_value was paid as a pretense for a capital_contribution from dhli to dhl at a time of financial need the purpose of the above-quoted regulation however is to keep the commissioner from missing or selectively choosing only those allocations that would increase a taxpayer’s income a procedural point also has surfaced concerning the setoff question sec_1_482-1 income_tax regs provides for taxpayers to give notice to the district_director as to the basis of claimed setoffs within days of an examination_report that notifies the taxpayer of proposed adjustments one stated purpose for this provision is to allow the examining agent sufficient time to correct erroneous allocations see revproc_70_8 1970_1_cb_434 clearly the notice requirement in the context of the pre-statutory-notice period is to facilitate complete or thorough determinations respondent however did not provide petitioners with an examination_report before the issuance of the notices of deficiency accordingly petitioners could not give notice of setoffs to the district_director within days of an examination_report in this situation petitioners argue that sec_1 d income_tax regs has no application petitioners did provide notice of claimed setoffs after respondent issued the deficiency notices respondent without commenting on the regulatory requirement complained that petitioners waited until the last possible moment to raise the issue of valuation of the technology it sold in respondent noted that petitioners blamed their failure to give notice on respondent’s failure to explain the adjustments in the notices of deficiency in that regard respondent also noted that petitioners were provided pursuant to the court’s requirement a detailed and specific explanation of adjustments on date about months before expert reports were to be filed with the court petitioners’ claim of setoff was made on date at about the time of the submission of expert reports to the court we agree with petitioners that the regulation should not be a procedural impediment to any appropriate setoff under these circumstances as to respondent’s complaint about the timeliness of petitioners’ notice respondent has not argued that he was in any way specifically prejudiced by the timing of the notice finally we hold that petitioners are entitled to a setoff of respondent’s sec_482 adjustments that we have sustained the record reflects that dhli never used the technology and that the technology did not have the type of value attributed to it in the sale of technology transaction between dhl and dhli petitioners’ expert’s opinion contains reasonable assumptions and comports with the record in these cases accordingly we find and hold that the amount of the setoff for the tax_year equals the dollar_figure million difference between the stated dollar_figure million sale price and a dollar_figure million fair_market_value or arm’s-length price of the lasernet technology vii sec_6662 penalties for each of the taxable years respondent determined accuracy-related_penalties under sec_6662 in particular for each year respondent alternatively determined that either the 40-percent gross_valuation_misstatement penalty under sec_6662 is applicable or that the 20-percent penalty under sec_6662 is applicable sec_6662 lists the types of underpayments to which the 20-percent penalty of sec_6662 applies including negligence or disregard of rules substantial understatements and substantial valuation misstatements substantial valuation misstatements include determinations under sec_482 where the reported price is percent or more or percent or less of the arm’s- length price sec_6662 sec_6662 imposes a percent penalty on gross_valuation_misstatements which include determinations under sec_482 where the reported price is percent or more or percent or less of the arm’s-length price if sec_6662 is applicable the question of which valuation_misstatement_penalty substantial or gross applies is purely a question of computation no penalty may be imposed under sec_6662 if reasonable_cause exists and the taxpayer acts in good_faith sec_6664 despite the general application of sec_6664 congress included an additional reasonable_cause and good_faith exception to the sec_6662 penalty for transfer_pricing valuation misstatements finally the substantial_understatement_penalty does not apply to understatements attributable to items supported by substantial_authority or items that are adequately disclosed on the return sec_6662 with respect to the sec_6662 determinations petitioners bear the burden of showing that the penalty does not apply rule a 92_tc_501 citing 58_tc_757 negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 a taxpayer may not be negligent where the taxpayer relies in good_faith upon an appraisal in reporting a transaction petitioners argue that they relied in good_faith upon bain’s dollar_figure million appraisal of the trademark rights that dhl conveyed petitioners point out that bain was well known to them and had worked on strategy and planning in connection with the ups discussions assisted in the ups negotiations and prepared the plp costing model used by dhl and the prism costing model used by dhli petitioners claim that they relied on bain’s background and expertise and that the reliance was reasonable so they were not negligent in reporting the dollar_figure million gain from the trademark sale petitioners in a footnote on brief also presented the following case analysis 838_f2d_330 9th cir affg in part and rev’g in part tcmemo_1986_318 no negligence when taxpayer relies on an appraisal that is at least reasonably debatable 985_f2d_36 1st cir affg in part rev’g and remanding tcmemo_1992_27 absent evidence of bad faith expert valuation precludes negligence_penalty even if opinion given no weight in determining value further courts are reluctant to find negligence where the transactions are complex and no clear authority exists 998_f2d_1514 9th cir affg in part and rev’g in part tcmemo_1990_380 negligence not found no authority squarely addressing questions in issue 756_f2d_1430 9th cir affg in part and vacating in part 80_tc_34 negligence not found no clear authority complex sec_482 issues involved we did not find a factual fit with the cited cases or a reason to apply the same rationale under the factual findings we have made in these cases additionally respondent asks us to take cognizance of the familiarity of bain to petitioners and their worldwide network respondent’s argument implies that familiarity allowed petitioners and or their representatives to cause a valuation that fit within their structuring of the transaction respondent contends that the bain comfort letter had been manipulated by dhl’s attorney representatives to support a predetermined value we have found that the parties did not respect the values of individual assets and instead worked together to reach an agreement within the context of a fixed offer price from the foreign investors in that context the foreign investors placed a dollar_figure million value on the trademark to infuse capital into dhl without first obtaining a valuation petitioners’ representatives reduced the value to dollar_figure million for tax and other purposes at one point the dhl shareholders made a counteroffer of dollar_figure million for the trademark after all of that maneuvering bain was given the job of valuing the trademark and supported the dollar_figure million figure in this connection respondent points out that although the bain valuation was in the record and testimony offered in connection with it bain was not offered as an expert in support of the dollar_figure million value in that connection petitioners did offer several other experts who attempted to sustain the dollar_figure million value considering all of the above we hold that it was not reasonable for petitioners to rely on or more properly hide behind the bain appraisal or comfort letter if the parties to the transaction had given the valuation to an independent valuation entity before any values being placed on the trademark by the parties and or not advised the evaluator of a value it might have been reasonable for petitioners to rely on such an appraisaldollar_figure as this trial has again demonstrated parties can find experts who will advance and support values that favor the position of the person or entity that hired them we would find it difficult to believe that bain independently reached the same dollar_figure million figure as the parties and or their representative had already devised as to the royalty the imbalance transfer fee and the network fee joint_venture allocations petitioners argue that their reporting positions were reasonable and well founded respondent disagrees and contends that the corporate entities were manipulated by the shareholders we agree with petitioners with respect to the imbalance transfer fees and network fee adjustments obviously because we have decided that no network fee adjustment is appropriate it will not be subject_to the penalty with respect to the imbalance and transfer items in the years before the court petitioners used what we have found was an arm’s-length approach in computing the amounts paid for those items for the years and the only difference between the reporting position and respondent’s trial position is the 2-percent differential in the markup which represented a relatively small difference with respect to the royalty reporting position we have a different perspective we have found that in an arm’s-length transaction dhli the licensee would have paid a royalty for_the_use_of the dhl trademark the fact that no royalty was paid to dhl was attributable to the lack of arm’s-length conditions when the moa was created and went into effect that royalty-free arrangement was perpetuated until the foreign investors became a collective majority in the international portion of the dhl network and dhl transferred its ownership in the trademark to another entity up until the time the foreign investors became involved no question about dhl’s ownership and the moa had been raised except by dhli’s general counsel who had his own view about the registration and ownership of the trademark outside the united_states there is no indication that his view was shared by management or the respective corporate shareholders it was not until the negotiations with the foreign investors and intensive due diligence and when individuals became motivated to reduce the contract_price or value of the trademark that the general counsel’s point of view about the ownership of the dhl trademark gained support accordingly we hold that petitioners’ royalty-free reporting position was not reasonable petitioners also argue that they had substantial_authority for their reporting positions sec_1_6662-4 income_tax regs provides that substantial_authority includes applicable code provisions regulations and court cases petitioners contend that they complied with the arm’s-length standard of sec_482 because their reporting position for the trademark sale reflects the value determined through arm’s-length negotiations petitioners also rely on 85_tc_172 where the court relied upon offers from an uncontrolled party including an offer made a year before the controlled license in deciding an arm’s-length royalty question the question of substantial_authority here is not so much one of legal authority as of factual authority for the reporting positions regarding the trademark and royalties as we have already explained petitioners did not have substantial factual authority for their reporting position on the trademark and royalties the fact pattern here does not fit within the cases cited by petitioners moreover petitioners clearly fell within the ambit of sec_482 and the appropriate regulations with respect to the trademark and royalties petitioners also argue that they had reasonable_cause within the meaning of sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances the most important of which is the extent of the taxpayer’s efforts to assess his proper tax_liability petitioners argue that they had reasonable_cause here because of their reliance on the advice of professionals such as an appraiser as we have already explained above petitioners’ reliance on bain was not well founded finally as a computational matter the 40-percent penalty of sec_6662 applies to the trademark adjustment because there is a gross_valuation_misstatement in that regard the dollar_figure million reporting position wa sec_25 percent or less than the fair_market_value or arm’s-length price because we have found that the adjustment should be made in sec_6662 will apply only to the trademark adjustment for the year the royalty adjustments for all years shall be subject_to the 20-percent penalty of sec_6662 with respect to the remaining adjustments sec_6662 is not applicable to reflect the foregoing decisions will be entered under rule appendix newco its would recapitalize in accordance with the its stock purchase agreement robinson and altd would sell big_number newco shares to the purchasers for dollar_figure jal and lufthansa each big_number shares for dollar_figure and nissho iwai big_number shares for dollar_figure in accordance with the amended and restated its stock purchase agreement newco would issue big_number newco shares to the purchasers for dollar_figure jal and lufthansa each big_number shares for dollar_figure and nissho iwai big_number shares for dollar_figure under the asset transfer agreement international would sell assets with a value of dollar_figure to newco for a like amount of cash the purchasers would sell to mattawan all of their international shares in exchange for mattawan demand promissory notes jal and lufthansa big_number shares each for dollar_figure and nissho iwai big_number shares for dollar_figure international would declare and pay a dollar_figure cash dividend to mattawan that would in turn use the cash to repay the notes issued in step newco would issue an additional big_number newco shares to the purchasers for dollar_figure and the shares representing the 5-percent interest in mnv jal and lufthansa each big_number shares for dollar_figure and percent of mnv’s shares and nissho iwai big_number shares for dollar_figure and percent of mnv’s shares under the asset transfer agreement international would sell all its remaining assets to newco in exchange for the assumption by newco of the designated liabilities dollar_figure in cash subject_to a closing adjustment and big_number newco shares international would declare and pay as a dividend to mattawan the dollar_figure and big_number newco shares received in step mattawan would transfer to express b v all of its outstanding shares of international big_number shares directly owned by mattawan and big_number shares indirectly owned by mattawan pursuant to step in exchange for the payment by express b v of dollar_figure the steps of the newco share alternative pursuant to the amended share purchase and option agreement as amended were depicted schematically as follows reporter's note schematic illustration accompanying opinion was not electronically reproducible
